


EXECUTION VERSION

$1,100,000,000


CREDIT AGREEMENT


dated as of

May 4, 2012


among


The Clorox Company,


The Banks Listed Herein,


JPMorgan Chase Bank, N.A.,
Citibank, N.A. and
Wells Fargo Bank, National Association,
as Administrative Agents,

Citibank, N.A.,
as Servicing Agent,

J.P. Morgan Securities LLC,
Citigroup Global Markets Inc. and
Wells Fargo Securities, LLC,
Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------




TABLE OF CONTENTS

      Page Article 1   Definitions   Section  1.01       Definitions 1 Section
1.02 Accounting Terms and Determinations 14 Section 1.03   Types of Borrowing 14
  Article 2   The Credits   Section 2.01 Commitments to Lend 15 Section 2.02
Notice of Committed Borrowing   15 Section 2.03 Competitive Bid Borrowings 16
Section 2.04 Notice to Banks; Funding of Loans 19 Section 2.05 Notes 19 Section
2.06 Maturity of Loans 20 Section 2.07 Interest Rates 20 Section 2.08 Method of
Electing Interest Rates 22 Section 2.09 Fees 23 Section 2.10 Optional
Termination or Reduction of Commitments 24 Section 2.11 Mandatory Termination of
Commitments 24 Section 2.12 Optional Prepayments 24 Section 2.13 General
Provisions as to Payments 24 Section 2.14 Funding Losses 25 Section 2.15
Computation of Interest and Fees 25 Section 2.16 Regulation D Compensation 25
Section 2.17 Increased Commitments; Additional Banks 26 Section 2.18 Letters of
Credit 27 Section 2.19 Stop Issuance Notice 31 Section 2.20 Defaulting Banks 31
  Article 3   Conditions   Section 3.01 Effectiveness 33 Section 3.02 Borrowings
and Letters of Credit Issuances 34


i

--------------------------------------------------------------------------------




Article 4    Representations And Warranties   Section  4.01       Corporate
Existence and Power       35 Section 4.02 Corporate and Governmental
Authorization; No Contravention 35 Section 4.03 Binding Effect 35 Section 4.04
Financial Information 35 Section 4.05 Litigation 36 Section 4.06 Compliance with
ERISA 36 Section 4.07 Environmental Matters 36 Section 4.08 Taxes 37 Section
4.09 Subsidiaries 37 Section 4.10 Full Disclosure 37 Section 4.11 Margin
Regulations 37 Section 4.12 Investment Company Act 37   Article 5   Covenants  
Section 5.01 Information 37 Section 5.02 Maintenance of Property; Insurance 39
Section 5.03 Conduct of Business and Maintenance of Existence 40 Section 5.04
Compliance with Laws 40 Section 5.05 Consolidated Leverage Ratio 40 Section 5.06
Negative Pledge 40 Section 5.07 Consolidations, Mergers and Sales of Assets 41
Section 5.08 Use of Proceeds 41   Article 6   Defaults   Section 6.01 Events of
Default 42 Section 6.02 Notice of Default 44 Section 6.03 Cash Cover 44  
Article 7   The Agents   Section 7.01 Appointment and Authorization 44 Section
7.02 Rights as a Bank 44 Section 7.03 Duties of Agent; Exculpatory Provisions 45
Section 7.04 Reliance by Agent 46 Section 7.05 Delegation of Duties 46 Section
7.06 Resignation of Agent 46 Section 7.07 Non-Reliance on Agent and Other Banks
48 Section 7.08 No Other Duties, etc 49 Section 7.09 Fees 49


--------------------------------------------------------------------------------




Article 8   Change in Circumstances   Section  8.01       Basis for Determining
Interest Rate Inadequate or Unfair       49 Section 8.02 Illegality 50 Section
8.03 Increased Cost and Reduced Return   50 Section 8.04 Taxes 52 Section 8.05
Base Rate Loans Substituted for Affected Fixed Rate Loans 54 Section 8.06  
Replacement of Banks 54   Article 9   Miscellaneous   Section 9.01 Notices 55
Section 9.02 No Waivers 57 Section 9.03 Expenses, Indemnification 57 Section
9.04 Sharing of Set-Offs 58 Section 9.05 Amendments and Waivers 58 Section 9.06
Successors and Assigns 59 Section 9.07 Confidentiality 62 Section 9.08
Collateral 63 Section 9.09 Governing Law; Submission to Jurisdiction 63 Section
9.10 Counterparts; Integration 64 Section 9.11 WAIVER OF JURY TRIAL 64 Section
9.12 USA Patriot Act 64 Section 9.13 No Fiduciary Duty 64


Commitment Schedule

Pricing Schedule

Exhibit A – Note

Exhibit B – Competitive Bid Quote Request

Exhibit C – Invitation for Competitive Bid Quotes

Exhibit D – Competitive Bid Quote

Exhibit E – Assignment and Assumption Agreement

Exhibit F – Extension Agreement

--------------------------------------------------------------------------------




     AGREEMENT dated as of May 4, 2012 among THE CLOROX COMPANY, the BANKS
listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A., CITIBANK, N.A.
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agents, and
CITIBANK, N.A., as Servicing Agent.

     The parties hereto agree as follows:

ARTICLE 1
Definitions

          Section 1.01 Definitions. The following terms, as used herein, have
the following meanings:

     “Absolute Rate Auction” means a solicitation of Competitive Bid Quotes
setting forth Competitive Bid Absolute Rates pursuant to Section 2.03.

     “Additional Bank” has the meaning set forth in Section 2.17(b).

     “Administrative Agent” means each of JPMorgan Chase Bank, N.A., Citibank,
N.A. and Wells Fargo Bank, National Association, in its capacity as an
administrative agent for the Banks hereunder, and its successors in such
capacity.

     “Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Servicing Agent,
completed by such Bank and submitted to the Servicing Agent (with a copy to the
Borrower).

     “Agent” means any of the Administrative Agents and the Servicing Agent, and
“Agents” means any two or more of the foregoing, as the context may require.

     “Applicable Lending Office” means, with respect to any Bank, (i) in the
case of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of
its Competitive Bid Loans, its Competitive Bid Lending Office.

     “Applicable Margin” means (i) with respect to any Base Rate Loan, the
applicable rate per annum determined in accordance with the Pricing Schedule and
(ii) with respect to any Euro-Dollar Loan, the applicable rate per annum
determined in accordance with the Pricing Schedule; provided that at any time at
which an Event of Default shall have occurred and be continuing, the Applicable
Margin determined as set forth above shall be increased by 2.00% per annum if,
at the direction of the Required Banks, the Servicing Agent shall have given
written notice thereof to the Borrower, and provided further that upon such
notice, such increase will be effective as of the date of occurrence of such
Event of Default and such increase will be effective (without notice) upon
acceleration of the Loans.

     “Assignment and Assumption” means an assignment and assumption entered into
by a Bank and an Eligible Assignee (with the consent of any party whose consent
is required by Section 9.06), and accepted by the Servicing Agent, in
substantially the form of Exhibit E or any other form approved by the Servicing
Agent.

1

--------------------------------------------------------------------------------




     “Bank” means each bank or other financial institution listed on the
signature pages hereof, each Person which becomes a Bank pursuant to Section
8.06 or 9.06(b), and their respective successors.

     “Bank Insolvency Event” means that (a) a Bank or its Parent is generally
unable to pay its debts as they become due, or admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, or (b) such Bank or its Parent has become the subject
of a proceeding under any debtor relief law, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Bank or its Parent, or such Bank or its Parent has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

     “Base Rate” means, for any day, a rate per annum equal to the highest of
(i) the Citibank Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal
Funds Rate for such day and (iii) the British Bankers Association Interest
Settlement Rate applicable to U.S. dollars for a period of one month (“One Month
LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day
shall be based on the rate appearing on Reuters LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Servicing Agent from time to time) at approximately 11:00 a.m. London time on
such day).

     “Base Rate Loan” means a Committed Loan which bears interest at the Base
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or the provisions of Section 2.08(a) or Article 8.

     “Benefit Arrangement” means, at any time, an employee benefit plan within
the meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan
and which is maintained or otherwise contributed to by the Borrower or any of
its Subsidiaries.

     “Board” means the Board of Governors of the Federal Reserve System of the
United States.

     “Borrower” means The Clorox Company, a Delaware corporation, and its
successors.

     “Borrower’s 2011 Form 10-K” means the Borrower’s annual report on Form 10-K
for the year ended June 30, 2011, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934.

     “Borrowing” has the meaning set forth in Section 1.03.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in the State of New York are required or permitted to close;
provided, however, that when used in connection with a Euro-Dollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits on the London interbank market.

     “Citibank Rate” means the rate of interest per annum publicly announced
from time to time by Citibank, N.A. as its base rate in effect at its principal
office in New York City; each change in the Citibank Rate shall be effective on
the date such change is publicly announced.

2

--------------------------------------------------------------------------------




     “Commitment” means (i) with respect to each Bank listed on the Commitment
Schedule, the amount set forth opposite such Bank’s name on the Commitment
Schedule, (ii) with respect to any Eligible Assignee which becomes a Bank
pursuant to Section 9.06(b), the amount of the transferor Bank’s Commitment
assigned to it pursuant to Section 9.06(b) and (iii) with respect to any
Additional Bank, the amount notified to the Servicing Agent and the Borrower in
accordance with Section 2.17, in each case as such amount may be changed from
time to time pursuant to Section 2.10 or 9.06(b); provided that, if the context
so requires, the term “Commitment” means the obligation of a Bank to extend
credit up to such amount to the Borrower hereunder.

     “Commitment Schedule” means the Commitment Schedule attached hereto.

     “Committed Borrowing” has the meaning set forth in Section 1.03.

     “Committed Loan” means a loan made pursuant to Section 2.01; provided that,
if any such Loan or Loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Committed Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

     “Competitive Bid Absolute Rate” has the meaning set forth in Section
2.03(d)(i)(D).

     “Competitive Bid Absolute Rate Loan” means a loan to be made by a Bank
pursuant to an Absolute Rate Auction.

     “Competitive Bid Borrowing” has the meaning set forth in Section 1.03.

     “Competitive Bid Lending Office” means, as to each Bank, its Domestic
Lending Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Borrower and the Servicing Agent; provided that any Bank may from time to time
by notice to the Borrower and the Servicing Agent designate separate Competitive
Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one hand, and
its Competitive Bid Absolute Rate Loans, on the other hand, in which case all
references herein to the Competitive Bid Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

     “Competitive Bid LIBOR Loan” means a loan to be made by a Bank pursuant to
a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 8.01(a)).

     “Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive
Bid Absolute Rate Loan.

     “Competitive Bid Margin” has the meaning set forth in Section
2.03(d)(i)(C).

     “Competitive Bid Quote” means an offer by a Bank to make a Competitive Bid
Loan in accordance with Section 2.03.

3

--------------------------------------------------------------------------------




     “Competitive Bid Quote Request” means a written request by the Borrower to
the Servicing Agent for Competitive Bid Quotes substantially in the form of
Exhibit B hereto.

     “Consolidated Debt” means, at any date, the Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus, to the extent deducted in determining Consolidated Net Income
for such period, the aggregate amount of (i) Consolidated Interest Expense, (ii)
income tax expense and (iii) depreciation, amortization and other similar
non-cash charges. In determining Consolidated EBITDA for any period, (a) any
Consolidated Subsidiary acquired during such period by the Borrower or any other
Consolidated Subsidiary shall be included on a pro forma, historical basis as if
it had been a Consolidated Subsidiary during such entire period, (b) any amounts
that would be included in a determination of Consolidated EBITDA for such period
with respect to assets acquired during such period by the Borrower or any
Consolidated Subsidiary shall be included in the determination of Consolidated
EBITDA for such period and the amount thereof shall be calculated on a pro forma
historical basis as if such assets had been acquired by the Borrower or such
Consolidated Subsidiary prior to the first day of such period, (c) any
Consolidated Subsidiary sold or otherwise transferred during such period by the
Borrower or any other Consolidated Subsidiary shall be excluded on a pro forma,
historical basis as if it had not been a Consolidated Subsidiary during such
entire period and (d) any amounts that would be included in a determination of
Consolidated EBITDA for such period with respect to assets sold or otherwise
transferred during such period by the Borrower or any Consolidated Subsidiary
shall not be included in the determination of Consolidated EBITDA for such
period and the amount thereof shall be calculated on a pro forma historical
basis as if such assets had been sold or otherwise transferred by the Borrower
or such Consolidated Subsidiary prior to the first day of such period.

     “Consolidated Interest Expense” means, for any period, the net interest
expense of the Borrower and its Consolidated Subsidiaries, determined on a
consolidated basis for such period.

     “Consolidated Net Income” means, for any period, the net income of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
for such period, adjusted to exclude the effect of any extraordinary gain or
loss.

     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
the accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

     “Credit Exposure” means, with respect to any Bank at any time, (i) the
amount of its Commitment (whether used or unused) at such time or (ii) if the
Commitments have terminated in their entirety, the sum of the aggregate
outstanding principal amount of its Loans and the aggregate amount of its Letter
of Credit Liabilities at such time.

4

--------------------------------------------------------------------------------




     “Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles, (v) all non-contingent
obligations (and, for purposes of Sections 5.06, 6.01(e) and 6.01(f), all
contingent obligations) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit or similar instrument, (vi) all
Debt secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person (calculated at the lesser of the Debt
amount and the fair market value of such asset in the case of any such Debt that
is non-recourse to such Person) and (vii) all Debt of others Guaranteed by such
Person; provided that Debt of the Borrower shall not include the Borrower’s
obligations to make payments of principal and interest to the lessee under a
“safe harbor lease” (as defined in Section 168(f)(8) of the Internal Revenue
Code) to the extent that such obligations (x) are offset by the lessee’s
obligations to make rental payments to the Borrower in the same amounts and on
the same dates and (y) are not payable if the lessee fails to make such
offsetting payments.

     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

     “Defaulting Bank” means at any time, subject to Section 2.20(c), (i) any
Bank that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to an Issuing
Bank in respect of drawing under a Letter of Credit or make any other payment
due hereunder (each, a “funding obligation”), unless such Bank has notified the
Servicing Agent and the Borrower in writing that such failure is the result of
such Bank’s determination that one or more conditions precedent to funding has
not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any Bank
that has notified the Servicing Agent, the Borrower or an Issuing Bank in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such writing or statement states that such
position is based on such Bank’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Bank that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit (unless, and only during the time
period when, such Bank is contesting such default in good faith) or that has
notified, or whose Parent has notified, the Servicing Agent or the Borrower in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under loan agreements or credit agreements generally, (iv)
any Bank that has, for three or more Business Days after written request of the
Servicing Agent or the Borrower, failed to confirm in writing to the Servicing
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Bank will cease to be a Defaulting
Bank pursuant to this clause (iv) upon the Servicing Agent’s and the Borrower’s
receipt of such written confirmation), or (v) any Bank with respect to which a
Bank Insolvency Event has occurred and is continuing with respect to such Bank
or its Parent; provided that a Bank Insolvency Event shall not be deemed to
occur with respect to a Bank or its Parent solely as a result of the acquisition
or maintenance of an ownership interest in such Bank or Parent by a governmental
authority or instrumentality thereof where such action does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank. Any determination by the Servicing Agent that a Bank is a Defaulting
Bank under any of clauses (i) through (v) above will be conclusive and binding
absent manifest error, and such Bank will be deemed to be a Defaulting Bank
(subject to Section 2.20(c)) upon notification of such determination by the
Servicing Agent to the Borrower, the Issuing Banks and the Banks. 

5

--------------------------------------------------------------------------------




     “Derivatives Obligations “ of any Person means all obligations of such
Person in respect of any rate swap transaction, basis swap, forward rate
transaction, forward purchase, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of the foregoing transactions) or any combination of the
foregoing transactions.

     “Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Servicing Agent.

     “Effective Date” means the date this Agreement becomes effective in
accordance with Section 3.01.

     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.06(b)(iii)).

     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
Reference to any sections of ERISA shall also be construed to refer to any
successor sections.

     “ERISA Group” means the Borrower and all members of a controlled group of
United States corporations and all United States trades or United States
businesses (whether or not incorporated) under common control which, together
with the Borrower, are treated as a single employer under Section 414 of the
Internal Revenue Code.

     “Euro-Dollar Borrowing” has the meaning set forth in Section 1.03.

6

--------------------------------------------------------------------------------




     “Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch, or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Servicing Agent.

     “Euro-Dollar Loan” means a Committed Loan which bears interest at a
Euro-Dollar Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election.

     “Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.07(b) on the basis of a London Interbank Offered Rate.

     “Euro-Dollar Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board (or any successor) for determining the maximum reserve requirement for a
member bank of the Federal Reserve System in New York City with deposits
exceeding five billion dollars in respect of “Eurocurrency liabilities” (as such
term is used in Regulation D of the Board) (or in respect of any other category
of liabilities which includes deposits by reference to which the interest rate
on Euro-Dollar Loans is determined or any category of extensions of credit or
other assets which includes loans by a non-United States office of any Bank to
United States residents).

     “Event of Default” has the meaning set forth in Section 6.01.

     “Facility Fee Rate” means a rate per annum determined daily in accordance
with the Pricing Schedule.

     “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to
Citibank, N.A. on such day on such transactions as determined by the Servicing
Agent.

     “Fixed Rate Loans” means Euro-Dollar Loans or Competitive Bid Loans
(excluding Competitive Bid LIBOR Loans bearing interest at the Base Rate
pursuant to Section 8.01(a)) or any combination of the foregoing.

7

--------------------------------------------------------------------------------




     “Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time and (ii) all Euro-Dollar
Loans having the same Interest Period at such time, provided that, if a
Committed Loan of any particular Bank is converted to or made as a Base Rate
Loan pursuant to Article 8, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been in if it had not been so
converted or made.

     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

     “Increased Commitments” has the meaning set forth in Section 2.17(a).

     “Indemnitee” has the meaning set forth in Section 9.03(b).

     “Information” has the meaning set forth in Section 9.07.

     “Interest Period” means: (a) with respect to each Euro-Dollar Loan, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months, and subject to clause (iii)
of this definition, nine or twelve months, thereafter as the Borrower may elect
in such notice; provided that:

     (i) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

     (ii) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (a)(iv) below, end on the last Business Day of a calendar month;

     (iii) in the case of any such Committed Borrowing, the Borrower shall not
be entitled to select an Interest Period having duration of nine or twelve
months unless, by 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, each Bank notifies the Servicing
Agent that such Bank will be providing (or continuing or converting) funding for
such Committed Borrowing with such Interest Period (the failure of any Bank to
so respond by such time being deemed for all purposes of this Agreement as an
objection by such Bank to the requested duration of such Interest Period);
provided that, if any or all of the Banks object to the requested duration of
such Interest Period, the duration of the Interest Period for such Committed
Borrowing shall be one, two, three or six months, as specified by the Borrower
in the applicable Notice of Committed Borrowing or Notice of Interest Rate
Election as the desired alternative to an Interest Period of nine or twelve
months; and

8

--------------------------------------------------------------------------------




     (iv) no Interest Period may end after the Termination Date.

     (b) with respect to each Competitive Bid LIBOR Loan, the period commencing
on the date of borrowing specified in the applicable Notice of Borrowing and
ending such whole number of months thereafter as the Borrower may elect in
accordance with Section 2.03; provided that:

     (i) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

     (ii) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (b)(iii) below, end on the last Business Day of a calendar month; and

     (iii) no Interest Period may end after the Termination Date; and

     (c) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the Borrower may elect in accordance with Section 2.03; provided that:

     (i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (c)(ii) below, be extended to the next
succeeding Business Day; and

     (ii) no Interest Period may end after the Termination Date.

     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
Reference to any sections of the Internal Revenue Code shall also be construed
to refer to any successor sections.

     “Invitation for Competitive Bid Quotes” means a written request by the
Servicing Agent to the Banks for Competitive Bid Quotes substantially in the
form of Exhibit C hereto.

     “Issuing Banks” means Citibank, N.A. and any other Bank that may agree to
issue letters of credit hereunder pursuant to an instrument in form satisfactory
to the Servicing Agent, in each case as issuer of a letter of credit hereunder.

9

--------------------------------------------------------------------------------




     “Letter of Credit” means a letter of credit issued or to be issued
hereunder by an Issuing Bank.

     “Letter of Credit Fee” means a rate per annum determined daily in
accordance with the Pricing Schedule.

     “Letter of Credit Liabilities” means, for any Bank and at any time, such
Bank’s ratable participation in the sum of (x) the aggregate amount then owing
by the Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

     “Letter of Credit Termination Date” means the tenth Business Day prior to
the Termination Date.

     “LIBOR Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins based on the London Interbank Offered Rate
pursuant to Section 2.03.

     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, the Borrower or any Subsidiary shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

     “Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or any combination of the foregoing.

     “London Interbank Offered Rate” has the meaning set forth in Section
2.07(b).

     “Margin Regulations” means Regulations G, T, U and X of the Board, as in
effect from time to time.

     “Material Plan” means at any time a Plan having aggregate Unfunded
Liabilities in excess of $75,000,000.

     “Material Subsidiary” means any Subsidiary that meets the definition of
“significant subsidiary” contained as of the date hereof in Regulation S-X of
the Securities and Exchange Commission. At the date of this Agreement, the
Material Subsidiaries are (i) The Clorox Sales Company, (ii) Burt’s Bees, Inc.,
(iii) The Clorox Services Company, (iv) The Clorox Products Company, and (v) The
Glad Products Company.

     “Materiality Threshold” means $75,000,000.

     “Moody’s” means Moody's Investors Service, Inc.

     “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

10

--------------------------------------------------------------------------------




     “Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting
Bank or a Potential Defaulting Bank.

     “Nonpublic Information” means information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD of the Securities and Exchange Commission.

     “Notes” means promissory notes of the Borrower, substantially in the form
of Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Loans, and “Note” means any one of such promissory notes issued hereunder.

     “Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of
Competitive Bid Borrowing.

     “Notice of Committed Borrowing” has the meaning set forth in Section 2.02.

     “Notice of Competitive Bid Borrowing” has the meaning set forth in Section
2.03(f).

     “Notice of Interest Rate Election” has the meaning set forth in Section
2.08.

     “Notice of Issuance” has the meaning set forth in Section 2.18(b)(i).

     “Other Connection Taxes” means, with respect to any recipient, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan).

     “Other Taxes” means any present or future stamp or documentary taxes and
any other excise or property taxes, or similar charges or levies, which arise
from any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

     “Outstanding Committed Amount” means, with respect to any Bank at any time,
the sum of (i) the aggregate outstanding principal amount of its Committed Loans
at such time and (ii) the aggregate amount of its Letter of Credit Liabilities
at such time, determined at such time after giving effect to any prior
assignments by or to such Bank pursuant to Section 9.06(b).

     “Parent” means, with respect to any Bank, any Person controlling such Bank.

     “Participant” has the meaning set forth in Section 9.06(d).

     “Participant Register” has the meaning set forth in Section 9.06(d).

11

--------------------------------------------------------------------------------




     “Payment Date” has the meaning set forth in Section 2.18(c)(i).

     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

     “Percentage” means, with respect to any Bank at any time, the percentage
which the amount of its Commitment at such time represents of the aggregate
amount of all the Commitments at such time, subject to adjustment pursuant to
Section 2.20 when a Defaulting Bank exists. At any time after the Commitments
shall have terminated, the term “Percentage” shall refer to a Bank’s Percentage
immediately before such termination, adjusted to reflect any subsequent
assignments pursuant to Section 9.06(b) and any Bank’s status as a Defaulting
Bank at the time of determination.

     “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

     “Plan” means at any time an employee pension benefit plan, as defined in
Section 3(2) of ERISA, (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (i) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

     “Platform” has the meaning set forth in Section 5.01.

     “Potential Defaulting Bank” means, at any time, a Bank (i) as to which an
event of the kind referred to in the definition of “Bank Insolvency Event” has
occurred and is continuing in respect of any subsidiary of such Bank, (ii) as to
which the Servicing Agent or any Issuing Bank has in good faith determined and
notified the Borrower and (in the case of an Issuing Bank) the Servicing Agent
that such Bank or its Parent or a subsidiary thereof has notified the Servicing
Agent, or has stated publicly, that it will not comply with its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement (unless, and only during the time period when,
such Bank is contesting such default in good faith) or (iii) that has, or whose
Parent has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination that is made that a Bank
is a Potential Defaulting Bank under any of clauses (i) through (iii) above will
be made by the Servicing Agent or, in the case of clause (ii), an Issuing Bank,
in its sole discretion acting in good faith. The Servicing Agent will promptly
send to all parties hereto a copy of any notice to the Borrower provided for in
this definition.

     “Pricing Schedule” means the Pricing Schedule attached hereto.

     “Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

12

--------------------------------------------------------------------------------




     “Reference Banks” means the principal London offices of JPMorgan Chase
Bank, N.A., Citibank, N.A. and Wells Fargo Bank, National Association.

     “Register” has the meaning set forth in Section 9.06(c).

     “Regulation U” means Regulation U of the Board, as in effect from time to
time.

     “Reimbursement Obligation” has the meaning specified in Section
2.18(c)(ii).

     “Related Parties” means, with respect to any Person, such Person’s
affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s affiliates.

     “Required Banks” means at any time Banks having more than 50% of the
aggregate amount of the Credit Exposures. The Credit Exposure of any Defaulting
Bank shall be disregarded in determining Required Banks at any time.

     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

     “Servicing Agent” means Citibank, N.A. in its capacity as servicing agent
for the Banks hereunder, and its successors in such capacity.

     “Stop Issuance Notice” has the meaning set forth in Section 2.19.

     “Subsidiary” means any corporation or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.

     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Bank and the Servicing Agent, taxes
imposed on its income, branch profits taxes, and franchise or similar taxes, in
each case (x) imposed on it, by a jurisdiction under the laws of which such Bank
or the Servicing Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located or (y) that are Other Connection Taxes,
(ii) in the case of each Bank, any United States withholding tax imposed on such
payments but only to the extent that such Bank is subject to United States
withholding tax at the time such Bank first becomes a party to this Agreement
and (iii) United States withholding taxes imposed under FATCA.

     “Termination Date” means May 4, 2017, as such date may be extended from
time to time pursuant to Section 2.01(b) or, if such day is not a Business Day,
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case the Termination Date shall be the next preceding
Business Day.

13

--------------------------------------------------------------------------------




     “Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
outstanding principal amount of the Loans (including both Committed Loans and
Competitive Bid Loans) and (ii) the aggregate Letter of Credit Liabilities of
all Banks determined at such time after giving effect, if one or more Loans are
being made at such time, to any substantially concurrent application of the
proceeds thereof to repay one or more other Loans.

     “Trade Date” has the meaning set forth in Section 9.06(b)(i)(B).

     “Type” means the pricing option of a Loan (i.e., whether such Loan is a
Base Rate Loan, a Euro-Dollar Loan or a Competitive Bid Loan).

     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

     “United States” means the United States of America, including the States
and the District of Columbia, but excluding its territories and possessions.

          Section 1.02 Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Banks; provided that, if the Borrower notifies the Administrative Agents
that the Borrower wishes to amend any covenant in Article 5 to eliminate the
effect of any change in generally accepted accounting principles on the
operation of such covenant (or if the Administrative Agents notify the Borrower
that the Required Banks wish to amend Article 5 for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks.

          Section 1.03 Types of Borrowing. The term “Borrowing” denotes (i) the
aggregation of Loans made or to be made to the Borrower pursuant to Article 2 on
the same day, all of which Loans are of the same Type (subject to Article 8)
and, except in the case of Base Rate Loans, have the same initial Interest
Period or (ii) if the context so requires, the borrowing of such Loans.
Borrowings are classified for purposes of this Agreement either (i) by reference
to the pricing of Loans comprising such Borrowing (e.g., a “Euro-Dollar
Borrowing” is a Borrowing comprised of Euro-Dollar Loans) or (ii) by reference
to the provisions of Article 2 under which participation therein is determined
(i.e., a “Committed Borrowing” is a Borrowing under Section 2.01 in which all
Banks participate in proportion to their Commitments, while a “Competitive Bid
Borrowing” is a Borrowing under Section 2.03 in which one or more Banks
participate on the basis of their bids).

14

--------------------------------------------------------------------------------




ARTICLE 2
The Credits

          Section 2.01 Commitments to Lend. (a) Committed Loans. Each Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make loans to the Borrower pursuant to this Section from time to time prior to
the Termination Date; provided that, immediately after each such loan is made:
(i) the Outstanding Committed Amount of such Bank at any one time outstanding
shall not exceed the amount of its Commitment and (ii) the Total Outstanding
Amount shall not exceed the aggregate amount of the Commitments. Each Borrowing
under this Section shall be in an aggregate principal amount of $10,000,000 or
any larger multiple of $1,000,000 (except that any such Borrowing may be in the
aggregate amount of the unused Commitments) and shall be made from the several
Banks ratably in proportion to their respective Commitments. Within the
foregoing limits, the Borrower may borrow under this Section, repay, or to the
extent permitted by Section 2.12, prepay Loans and reborrow at any time prior to
the Termination Date.

     (b) Extension of Commitments. The Borrower may, upon not less than 30 days
but no earlier than 60 days notice prior to the then current Termination Date to
the Servicing Agent (which shall notify each Bank of receipt of such request),
propose to extend the Termination Date for an additional one-year period
measured from the Termination Date then in effect. Each Bank shall endeavor to
respond to such request, whether affirmatively or negatively (such determination
in the sole discretion of such Bank), by notice to the Borrower and the
Servicing Agent not later than 20 days after such Bank is in receipt of such
request. Subject to the execution by the Borrower, the Administrative Agents and
such Banks of a duly completed Extension Agreement in substantially the form of
Exhibit F, the Termination Date applicable to the Commitment of each Bank so
affirmatively notifying the Borrower and the Servicing Agent shall be extended
for the period specified above; provided that the Termination Date shall not be
extended unless Banks having at least 66 2/3% in aggregate amount of the
Commitments in effect at the time any such extension is requested shall have
elected so to extend their Commitments. Any Bank which does not give such notice
to the Borrower and the Servicing Agent shall be deemed to have elected not to
extend as requested, and the Commitment of each non-extending Bank shall
terminate on, and each of its outstanding Loans shall mature on a date no later
than, the Termination Date determined without giving effect to such requested
extension. The Borrower shall have the right, with the assistance of the
Administrative Agents, to seek a mutually satisfactory substitute bank or banks
or other financial institution (which may be, but need not be, an extending
Bank) to replace a non-extending Bank.

          Section 2.02 Notice of Committed Borrowing. The Borrower shall give
the Servicing Agent notice (a “Notice of Committed Borrowing”) not later than
11:00 A.M. (New York City time) on (a) the date of each Base Rate Borrowing and
(b) the third Business Day before each Euro-Dollar Borrowing, specifying:

     (i) the date of such Borrowing, which shall be a Business Day,

     (ii) the aggregate amount of such Borrowing,

15

--------------------------------------------------------------------------------




     (iii) whether the Loans comprising such Borrowing are to be Base Rate Loans
or Euro-Dollar Loans, and

     (iv) in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

          Section 2.03 Competitive Bid Borrowings.

     (a) The Competitive Bid Option. In addition to Committed Borrowings
pursuant to Section 2.01, the Borrower may, as set forth in this Section,
request the Banks prior to the Termination Date to make offers to make
Competitive Bid Loans to the Borrower. The Banks may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

     (b) Competitive Bid Quote Request. When the Borrower wishes to request
offers to make Competitive Bid Loans under this Section, it shall transmit to
the Servicing Agent a Competitive Bid Quote Request substantially in the form of
Exhibit B hereto so as to be received not later than 1:00 P.M. (New York City
time) on (x) the fifth Business Day prior to the date of Borrowing proposed
therein, in the case of a LIBOR Auction or (y) the Business Day next preceding
the date of Borrowing proposed therein, in the case of an Absolute Rate Auction
(or, in either case, such other time or date as the Borrower and the Servicing
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Competitive Bid Quote Request for the first LIBOR Auction
or Absolute Rate Auction for which such change is to be effective) specifying:

     (i) the proposed date of Borrowing, which shall be a Business Day,

     (ii) the aggregate amount of such Borrowing, which shall be $10,000,000 or
a larger multiple of $1,000,000 and which shall not exceed the aggregate amount
of the unused Commitments,

     (iii) the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period, and

     (iv) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or a Competitive Bid Absolute Rate.

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request. No Competitive Bid
Quote Request shall be given within five Business Days (or such other number of
days as the Borrower and the Servicing Agent may agree) of any other Competitive
Bid Quote Request.

     (c) Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request, the Servicing Agent shall send to the Banks an
Invitation for Competitive Bid Quotes substantially in the form of Exhibit C
hereto, which shall constitute an invitation by the Borrower to each Bank to
submit Competitive Bid Quotes offering to make the Competitive Bid Loans to
which such Competitive Bid Quote Request relates in accordance with this
Section.

16

--------------------------------------------------------------------------------




     (d) Submission and Contents of Competitive Bid Quotes. Each Bank may submit
a Competitive Bid Quote containing an offer or offers to make Competitive Bid
Loans in response to any Invitation for Competitive Bid Quotes. Each Competitive
Bid Quote must comply with the requirements of this subsection (d) and must be
submitted to the Servicing Agent at its offices specified in or pursuant to
Section 9.01 not later than (x) 2:00 P.M. (New York City time) on the fourth
Business Day prior to the proposed date of Borrowing, in the case of a LIBOR
Auction or (y) 9:30 A.M. (New York City time) on the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Servicing Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective); provided that Competitive Bid Quotes submitted
by the Servicing Agent (or any affiliate of the Servicing Agent) in the capacity
of a Bank may be submitted, and may only be submitted, if the Servicing Agent or
such affiliate notifies the Borrower of the terms of the offer or offers
contained therein at least one hour before the deadline applicable to other
Banks, in the case of a LIBOR Auction or 15 minutes before the deadline
applicable to other Banks, in the case of an Absolute Rate Auction. Subject to
Articles 3 and 6, any Competitive Bid Quote so made shall be irrevocable except
with the written consent of the Servicing Agent given on the instructions of the
Borrower.

     (i) Each Competitive Bid Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:

     A) the proposed date of Borrowing,

     B) the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple
of $1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans
for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Competitive Bid Loans for which offers
being made by such quoting Bank may be accepted,

     C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

     D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and 

     E) the identity of the quoting Bank.

17

--------------------------------------------------------------------------------




A Competitive Bid Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

     (ii) Any Competitive Bid Quote shall be disregarded if it:

     A) is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(i);

     B) contains qualifying, conditional or similar language;

     C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

     D) arrives after the time set forth in subsection (d)(i).

     (e) Notice to Borrower. The Servicing Agent shall promptly notify the
Borrower of the terms (x) of any Competitive Bid Quote submitted by a Bank that
is in accordance with subsection (d) and (y) of any Competitive Bid Quote that
amends, modifies or is otherwise inconsistent with a previous Competitive Bid
Quote submitted by such Bank with respect to the same Competitive Bid Quote
Request. Any such subsequent Competitive Bid Quote shall be disregarded by the
Servicing Agent unless such subsequent Competitive Bid Quote is submitted solely
to correct a manifest error in such former Competitive Bid Quote. The Servicing
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request, (B) the
respective principal amounts and Competitive Bid Margins or Competitive Bid
Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Competitive Bid Loans for which
offers in any single Competitive Bid Quote may be accepted.

     (f) Acceptance and Notice by Borrower. Not later than 11:00 A.M. (New York
City time) on (x) the third Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Servicing Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), the Borrower shall notify the Servicing Agent
of its acceptance or non-acceptance of the offers so notified to it pursuant to
subsection (e). In the case of acceptance, such notice (a “Notice of Competitive
Bid Borrowing”) shall specify the aggregate principal amount of offers for each
Interest Period that are accepted. The Borrower may accept any Competitive Bid
Quote in whole or in part; provided that:

     (i) the aggregate principal amount of each Competitive Bid Borrowing may
not exceed the applicable amount set forth in the related Competitive Bid Quote
Request,

     (ii) the principal amount of each Competitive Bid Borrowing must be
$10,000,000 or a larger multiple of $1,000,000,

     (iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,

     (iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement, and

18

--------------------------------------------------------------------------------




     (v) immediately after such Competitive Bid Borrowing is made, the Total
Outstanding Amount shall not exceed the aggregate amount of the Commitments.

     (g) Allocation by Servicing Agent. If offers are made by two or more Banks
with the same Competitive Bid Margins or Competitive Bid Absolute Rates, as the
case may be, for a greater aggregate principal amount than the amount in respect
of which such offers are accepted for the related Interest Period, the principal
amount of Competitive Bid Loans in respect of which such offers are accepted
shall be allocated by the Servicing Agent among such Banks as nearly as possible
(in multiples of $1,000,000, as the Servicing Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers. Determinations by
the Servicing Agent of the amounts of Competitive Bid Loans shall be conclusive
in the absence of manifest error.

          Section 2.04 Notice to Banks; Funding of Loans. (a) Upon receipt of a
Notice of Borrowing, the Servicing Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s share (if any) of such Borrowing, and if the
Borrower has selected for a Euro-Dollar Loan an Interest Period having duration
of nine or twelve months, the Servicing Agent shall endeavor to elicit from each
Bank whether such Bank is able to provide funding for such Loan at the requested
duration of Interest Period. Such Notice of Borrowing shall not thereafter be
revocable by the Borrower.

     (b) Not later than 2:00 P.M. (New York City time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the Servicing
Agent at its address specified in or pursuant to Section 9.01. Unless the
Servicing Agent determines that any applicable condition specified in Article 3
has not been satisfied, the Servicing Agent will make the funds so received from
the Banks available to the Borrower at the Servicing Agent’s aforesaid address.

     (c) Unless the Servicing Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Servicing Agent such Bank’s share of such Borrowing, the Servicing Agent may
assume that such Bank has made such share available to the Servicing Agent on
the date of such Borrowing in accordance with subsection (b) of this Section
2.04 and the Servicing Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Bank shall not have so made such share available to the
Servicing Agent, such Bank and the Borrower severally agree to repay to the
Servicing Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Servicing Agent, at (i)
in the case of the Borrower, a rate per annum equal to the higher of the Federal
Funds Rate and the interest rate applicable thereto pursuant to Section 2.07 and
(ii) in the case of such Bank, the Federal Funds Rate. If such Bank shall repay
to the Servicing Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement.

          Section 2.05 Notes. (a) Each Bank may, by notice to the Borrower and
the Administrative Agents, request (i) that its Loans be evidenced by a single
Note payable to the order of such Bank for the account of its Applicable Lending
Office in an amount equal to the aggregate unpaid principal amount of such
Bank’s Loans or (ii) that its Loans of a particular Type be evidenced by a
separate Note in an amount equal to the aggregate unpaid principal amount of
such Loans. Each such Note shall be promptly furnished to the requesting Bank
and shall be in substantially the form of Exhibit A hereto with appropriate
modifications to reflect the fact that it evidences solely Loans of the relevant
Type. Each reference in this Agreement to the “Note” of such Bank shall be
deemed to refer to and include any or all of such Notes, as the context may
require.

19

--------------------------------------------------------------------------------




     (b) Each Bank shall record the date, amount, Type and maturity of each Loan
made by it and the date and amount of each payment of principal made by the
Borrower with respect thereto, and may, if such Bank so elects in connection
with any transfer or enforcement of its Note, endorse on the schedule forming a
part thereof appropriate notations to evidence the foregoing information with
respect to each such Loan then outstanding; provided that the failure of any
Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Notes. Each Bank is hereby
irrevocably authorized by the Borrower so to endorse its Note and to attach to
and make a part of its Note a continuation of any such schedule as and when
required.

          Section 2.06 Maturity of Loans. (a) Each Committed Loan shall mature,
and the principal amount thereof shall be due and payable (together with accrued
interest thereon), on the Termination Date.

     (b) Each Competitive Bid Loan included in any Competitive Bid Borrowing
shall mature, and the principal amount thereof shall be due and payable
(together with accrued interest thereon), on the last day of the Interest Period
applicable to such Competitive Bid Borrowing (or, if the Competitive Bid Loans
are to be outstanding for more than one Interest Period, the last day of the
last applicable Interest Period).

          Section 2.07 Interest Rates. (a) Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate for such day. Such interest shall be
payable quarterly in arrears on each Quarterly Payment Date. Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the Base Rate for such day.

     (b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Applicable Margin for such day plus the
London Interbank Offered Rate for such Interest Period. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof.

     The “London Interbank Offered Rate” applicable to any Interest Period means
the rate per annum (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in dollars at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a period of time comparable to such Interest Period or, if for any
reason such rate is not available, the average (rounded upward, if necessary, to
the next higher 1/16 of 1%) of the respective rates per annum at which deposits
in dollars are offered by each of the Reference Banks in the London interbank
market at approximately 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount approximately equal to the
principal amount of the Euro-Dollar Loan of such Reference Bank to which such
Interest Period is to apply and for a period of time comparable to such Interest
Period.

20

--------------------------------------------------------------------------------




     (c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the higher of (i) the sum of the London Interbank
Offered Rate applicable to such Loan at the date such payment was due plus the
Applicable Margin (determined for this purpose without giving effect to the
proviso to the definition of such term) and (ii) the sum of the quotient
obtained (rounded upward, if necessary, to the next higher 1/100 of 1%) by
dividing (x) the average (rounded upward, if necessary, to the next higher 1/16
of 1%) of the respective rates per annum at which one day (or, if such amount
due remains unpaid more than three Business Days, then for such other period of
time not longer than three months as the Servicing Agent may select) deposits in
dollars in an amount approximately equal to such overdue payment due to each of
the Reference Banks are offered to such Reference Bank in the London interbank
market for the applicable period determined as provided above by (y) 1.00 minus
the Euro-Dollar Reserve Percentage plus the Applicable Margin (determined for
this purpose without giving effect to the proviso to the definition of such
term) (or, if the circumstances described in clause (a) or (b) of Section 8.01
shall exist, at a rate per annum equal to the sum of 2% plus the Base Rate for
such day).

     (d) Subject to Section 8.01, each Competitive Bid LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the London Interbank
Offered Rate for such Interest Period (determined in accordance with Section
2.07(b) as if the related Competitive Bid LIBOR Borrowing were a Committed
Euro-Dollar Borrowing) plus (or minus) the Competitive Bid Margin quoted by the
Bank making such Loan in accordance with Section 2.03. Each Competitive Bid
Absolute Rate Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period(s) applicable thereto, at a rate per annum
equal to the Competitive Bid Absolute Rate quoted by the Bank making such Loan
in accordance with Section 2.03. Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof. Any
overdue principal of or interest on any Competitive Bid Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Base Rate for such day.

     (e) The Servicing Agent shall determine each interest rate applicable to
the Loans hereunder. The Servicing Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

21

--------------------------------------------------------------------------------




     (f) Each Reference Bank party hereto agrees to use its best efforts to
furnish quotations to the Servicing Agent as contemplated by this Section. If
any Reference Bank does not furnish a timely quotation, the Servicing Agent
shall determine the relevant interest rate on the basis of the quotation or
quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.01
shall apply.

          Section 2.08 Method of Electing Interest Rates. (a) The Loans included
in each Committed Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Committed Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject to Section 2.08(d)
and the provisions of Article 8, as follows):

     (i) if such Loans are Base Rate Loans, the Borrower may elect to convert
such Loans to Euro-Dollar Loans as of any Business Day; and

     (ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans as of any Business Day or to continue such Loans
as Euro-Dollar Loans for an additional Interest Period, subject to Section 2.14
if any such conversion is effective on any day other than the last day of an
Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Servicing Agent not later than 11:00 A.M. (New York City
time) on the third Business Day before the conversion or continuation selected
in such notice is to be effective. A Notice of Interest Rate Election may, if it
so specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group of Loans and (ii) the portion to which
such Notice applies, and the remaining portion to which it does not apply, are
each at least $10,000,000 (unless such portion is consisting of Base Rate
Loans). If no such notice is timely received before the end of an Interest
Period for any Group of Loans consisting of Euro-Dollar Loans, the Borrower
shall be deemed to have elected that such Group of Loans be converted to
Euro-Dollar Loans with an Interest Period of one month at the end of such
Interest Period.

     (b) Each Notice of Interest Rate Election shall specify:

     (i) the Group of Loans (or portion thereof) to which such notice applies;

     (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
Section 2.08(a) above;

     (iii) if the Loans comprising such Group of Loans are to be converted, the
new Type of Loans and, if the Loans resulting from such conversion are to be
Euro-Dollar Loans, the duration of the next succeeding Interest Period
applicable thereto; and

     (iv) if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

22

--------------------------------------------------------------------------------




Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

     (c) Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.08(a) above, the Servicing Agent shall notify
each Bank of the contents thereof, and if the Borrower has selected for a
Euro-Dollar Loan an Interest Period having duration of nine or twelve months,
the Servicing Agent shall endeavor to elicit from each Bank whether such Bank is
able to continue funding of the relevant Loan at the requested duration of
Interest Period or to convert funding of the relevant Loan to the requested
duration of Interest Period (as the case may be). Such Notice of Interest Rate
Election shall not thereafter be revocable by the Borrower.

     (d) The Borrower shall not be entitled to elect to convert any Committed
Loans to, or continue any Committed Loans for an additional Interest Period as,
Euro-Dollar Loans if (i) the aggregate principal amount of any Group of Loans
consisting of Euro-Dollar Loans created or continued as a result of such
election would be less than $10,000,000, (ii) more than 15 Groups of Loans shall
be outstanding at any time or (iii) a Default shall have occurred and be
continuing when the Borrower delivers notice of such election to the Servicing
Agent.

     (e) If any Committed Loan is converted to a different Type of Loan, the
Borrower shall pay, on the date of such conversion, the interest accrued to such
date on the principal amount being converted.

     (f) A conversion or continuation pursuant to this Section 2.08 is not a
Borrowing.

          Section 2.09 Fees. (a) The Borrower shall pay to the Servicing Agent
for the account of each Bank ratably in proportion to its Credit Exposure a
facility fee at the Facility Fee Rate (determined daily in accordance with the
Pricing Schedule) on the aggregate amount of the Credit Exposures on such day;
provided that no Defaulting Bank shall be entitled to receive any facility fee
except in respect of its outstanding Loans for any period during which that Bank
is a Defaulting Bank (and the Borrower shall not be required to pay such fee
that otherwise would have been required to have been paid to that Defaulting
Bank). Such facility fee shall accrue from and including the Effective Date to
but excluding the date on which the Credit Exposures are reduced to zero.

     (b) The Borrower shall pay (i) to the Servicing Agent on behalf of the
Banks a Letter of Credit Fee (determined daily in accordance with the Pricing
Schedule) accruing daily on the aggregate undrawn amount of all outstanding
Letters of Credit and (ii) to each Issuing Bank for its own account a letter of
credit fronting fee accruing daily on the aggregate amount then available for
drawing under all Letters of Credit issued by such Issuing Bank at such rate per
annum as may be mutually agreed between the Borrower and such Issuing Bank from
time to time; provided, that (i) to the extent that all or a portion of the
Letter of Credit Liabilities in respect of any Defaulting Bank is reallocated to
the Non-Defaulting Banks pursuant to Section 2.20(a), such fees that would have
accrued for the benefit of such Defaulting Bank will instead accrue for the
benefit of and be payable to such Non-Defaulting Banks, pro rata in accordance
with their respective Commitments, and (ii) to the extent that all or any
portion of such Letter of Credit Liabilities cannot be so reallocated and the
Borrower has not provided cash collateral in respect thereof, such fees will
instead accrue for the benefit of and be payable to the respective Issuing Banks
ratably according to the outstanding Letters of Credit issued by each Issuing
Bank.

23

--------------------------------------------------------------------------------




     (c) Accrued fees under this Section shall be payable quarterly in arrears
on each Quarterly Payment Date, commencing on the first such date to occur after
the date hereof, and ending on the date on which the Credit Exposures are
reduced to zero.

          Section 2.10 Optional Termination or Reduction of Commitments. The
Borrower may, upon at least three Business Days’ notice to the Servicing Agent,
(i) terminate the Commitments at any time, if no Loans or Letter of Credit
Liabilities are outstanding at such time or (ii) ratably reduce from time to
time the aggregate amount of the Commitments in excess of the Total Outstanding
Amount; provided that each such reduction shall reduce the Commitments by an
aggregate amount of $5,000,000 (or any larger multiple of $1,000,000).

          Section 2.11 Mandatory Termination of Commitments. The Commitments
shall terminate on the Termination Date and any Loans then outstanding (together
with accrued interest thereon) shall be due and payable on such date.

          Section 2.12 Optional Prepayments. (a) Subject in the case of any
Fixed Rate Loan to Section 2.14, the Borrower may, upon at least one Business
Day’s notice to the Servicing Agent, prepay any Group of Loans consisting of
Base Rate Loans (or any Competitive Bid Borrowing bearing interest at the Base
Rate pursuant to Section 8.01(a)) or upon at least three Business Days’ notice
to the Servicing Agent, prepay any Group of Loans consisting of Euro-Dollar
Loans, in each case in whole at any time, or from time to time in part in
amounts aggregating $10,000,000 or any larger multiple of $1,000,000, by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Banks included in such Group of Loans (or
Borrowing).

     (b) Except as provided in subsection (a) above, the Borrower may not prepay
all or any portion of the principal amount of any Competitive Bid Loan prior to
the maturity thereof.

     (c) Upon receipt of a notice of prepayment pursuant to this Section, the
Servicing Agent shall promptly notify each Bank of the contents thereof and of
such Bank’s ratable share (if any) of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

          Section 2.13 General Provisions as to Payments. (a) The Borrower shall
make each payment of principal of, and interest on, the Loans and of fees
hereunder, not later than 2:00 P.M. (New York City time) on the date when due,
in Federal or other funds immediately available in New York City, without
set-off or counterclaim, to the Servicing Agent at its address referred to in
Section 9.01. The Servicing Agent will promptly distribute to each Bank its
ratable share of each such payment received by the Servicing Agent for the
account of the Banks. Whenever any payment of principal of, or interest on, the
Base Rate Loans or of fees shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day. Whenever any payment of principal of, or interest on, the Euro-Dollar Loans
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Business Day. Whenever any payment of principal of,
or interest on, the Competitive Bid Loans shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.

24

--------------------------------------------------------------------------------




     (b) Unless the Servicing Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Servicing Agent may assume that
the Borrower has made such payment in full to the Servicing Agent on such date
and the Servicing Agent may, in reliance upon such assumption, cause to be
distributed to each Bank on such due date an amount equal to the amount then due
such Bank. If and to the extent that the Borrower shall not have so made such
payment, each Bank shall repay to the Servicing Agent forthwith on demand such
amount distributed to such Bank together with interest thereon, for each day
from the date such amount is distributed to such Bank until the date such Bank
repays such amount to the Servicing Agent, at the Federal Funds Rate.

          Section 2.14 Funding Losses. If the Borrower makes any payment of
principal with respect to any Fixed Rate Loan or any Fixed Rate Loan is
converted to a different Type of Loan (whether such payment or conversion is
pursuant to Article 2, 6, or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.07(c), or if the Borrower fails to borrow,
prepay, convert or continue any Fixed Rate Loan after notice has been given to
any Bank in accordance with Section 2.04(a), 2.08(c) or 2.12(c), or if the
Borrower shall require an assignment of a Fixed Rate Loan in accordance with
Section 8.06 on any day other than the last day of an Interest Period applicable
thereto, the Borrower shall reimburse each Bank within 15 days after demand for
any resulting loss or expense incurred by it (or, subject to Section 9.06(d), by
an existing or prospective Participant in the related Loan), including (without
limitation) any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or conversion or failure to borrow, prepay, convert or continue;
provided that such Bank shall have delivered to the Borrower a certificate as to
the amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

          Section 2.15 Computation of Interest and Fees. Interest based on the
Citibank Rate hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

          Section 2.16 Regulation D Compensation. Each Bank may require the
Borrower to pay, contemporaneously with each payment of interest on the
Euro-Dollar Loans, additional interest on the related Euro-Dollar Loan of such
Bank at a rate per annum determined by such Bank up to but not exceeding the
excess of (i)(A) the applicable London Interbank Offered Rate divided by (B) one
minus the Euro-Dollar Reserve Percentage over (ii) the applicable London
Interbank Offered Rate. Any Bank wishing to require payment of such additional
interest (x) shall so notify the Borrower and the Servicing Agent, in which case
such additional interest on the Euro-Dollar Loans of such Bank shall be payable
to such Bank at the place indicated in such notice with respect to each Interest
Period commencing at least three Business Days after the giving of such notice
and (y) shall notify the Borrower at least five Business Days prior to each date
on which interest is payable on the Euro-Dollar Loans of the amount then due it
under this Section.

25

--------------------------------------------------------------------------------




          Section 2.17 Increased Commitments; Additional Banks. (a) Subsequent
to the Effective Date, the Borrower may, upon at least 30 days’ notice to the
Servicing Agent (which shall promptly provide a copy of such notice to the
Banks), propose to increase the aggregate amount of the Commitments by an amount
not to exceed $500,000,000 (the amount of any such increase, the “Increased
Commitments”). Each Bank party to this Agreement at such time shall have the
right (but no obligation), for a period of 15 days following receipt of such
notice, to elect by notice to the Borrower and the Servicing Agent to increase
its Commitment by a principal amount which bears the same ratio to the Increased
Commitments as its then Commitment bears to the aggregate Commitments then
existing. If a Bank party does not respond within such 15 day period following
receipt of such notice it shall be deemed to have elected not to increase its
commitment.

     (b) If any Bank party to this Agreement shall not elect to increase its
Commitment pursuant to subsection (a) of this Section, the Borrower may
designate another lender or other lenders (which may be, but need not be, one or
more of the existing Banks) which at the time agree to (i) in the case of any
such lender that is an existing Bank, increase its Commitment and (ii) in the
case of any other such lender (an “Additional Bank”), become a party to this
Agreement. The sum of the increases in the Commitments of the existing Banks
pursuant to this subsection (b) plus the Commitments of the Additional Banks
shall not in the aggregate exceed the unsubscribed amount of the Increased
Commitments.

     (c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall become effective upon the receipt by the Servicing Agent of
an agreement in form and substance satisfactory to the Servicing Agent signed by
the Borrower, by each Additional Bank and by each other Bank whose Commitment is
to be increased, setting forth the new Commitments of such Banks and setting
forth the agreement of each Additional Bank to become a party to this Agreement
and to be bound by all the terms and provisions hereof, together with such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the Increased Commitments and such opinions of counsel for the
Borrower with respect to the Increased Commitments as the Servicing Agent may
reasonably request.

     (d) Upon any increase in the aggregate amount of the Commitments pursuant
to this Section 2.17 that is not pro rata among all Banks, within five Business
Days, in the case of any Group of Loans consisting of Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Group of Loans consisting of Euro-Dollar Loans then
outstanding, the Borrower shall prepay such Group of Loans in its entirety and,
to the extent the Borrower elects to do so and subject to the conditions
specified in Article 3, the Borrower shall re-borrow Committed Loans from the
Banks in proportion to their respective Commitments after giving effect to such
increase, until such time as all outstanding Committed Loans are held by the
Banks in such proportion.

26

--------------------------------------------------------------------------------




          Section 2.18 Letters of Credit.

     (a) Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof, and so long as no Stop Issuance Notice is in effect, each
Issuing Bank in reliance upon the agreements of the other Banks set forth in
this Section 2.18 agrees to issue Letters of Credit from time to time before the
Letter of Credit Termination Date upon the request of the Borrower; provided
that immediately after each Letter of Credit is issued (x) the Total Outstanding
Amount shall not exceed the aggregate amount of the Commitments and (y) the
aggregate amount of the Letter of Credit Liabilities of all Banks shall not
exceed $100,000,000; and provided further that if (i) the Termination Date has
been extended as to some but not all Banks pursuant to Section 2.01(b) and (ii)
the Borrower requests the issuance of a Letter of Credit which expires later
than the Letter of Credit Termination Date in effect prior to such extension,
then compliance with clause (x) above shall be determined solely with reference
to the Banks whose Commitments have been so extended. Upon the date of issuance
by an Issuing Bank of a Letter of Credit, such Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Bank, and each
Bank shall be deemed, without further action by any party hereto, to have
purchased from such Issuing Bank, a participation in such Letter of Credit and
the related Letter of Credit Liabilities in the proportion its respective
Commitment bears to the aggregate Commitments. Each Bank acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

     (b) Method for Issuance; Terms; Extensions.

     (i) The Borrower shall give the Issuing Bank selected by it notice at least
three Business Days (or such shorter notice as may be acceptable to such Issuing
Bank in its discretion) prior to the requested date of issuance or extension of
a Letter of Credit specifying the date such Letter of Credit is to be issued or
extended, and describing the terms of such Letter of Credit and the nature of
the transactions to be supported thereby in reasonable detail (such notice, a
“Notice of Issuance”). Upon receipt of a Notice of Issuance, such Issuing Bank
shall promptly notify the Servicing Agent, and the Servicing Agent shall
promptly notify each Bank of the contents thereof and of the amount of such
Bank’s participation in such Letter of Credit.

     (ii) The obligation of an Issuing Bank to issue each Letter of Credit
shall, in addition to the conditions precedent set forth in Section 3.02, be
subject to the condition precedent that such Letter of Credit shall be in such
form and contain such terms as shall be satisfactory to such Issuing Bank and
the Borrower. The Borrower shall also pay to each Issuing Bank for its own
account customary issuance, drawing, amendment and extension charges in the
amounts and at the times as agreed between the Borrower and such Issuing Bank.

     (iii) The renewal of any Letter of Credit shall be deemed to be an issuance
of such Letter of Credit, and if any Letter of Credit contains a provision
pursuant to which it is deemed to be renewed unless notice of termination is
given by the applicable Issuing Bank, such Issuing Bank shall give such notice
of termination if and only if (x) such Issuing Bank is so instructed by the
Borrower in writing not less than three Business Days prior to the deadline for
doing so, (y) a Stop Issuance Notice is in effect or (z) the extended term of
such Letter of Credit would end after the Letter of Credit Termination Date. No
Letter of Credit shall have a term extending or extendible beyond the Letter of
Credit Termination Date.

27

--------------------------------------------------------------------------------




     (c) Payments; Reimbursement Obligations.

     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify the Servicing Agent and the Servicing Agent shall promptly notify the
Borrower and each other Bank as to the amount to be paid as a result of such
demand or drawing and the date such payment is to be made by such Issuing Bank
(the “Payment Date”). The Borrower shall be irrevocably and unconditionally
obligated to reimburse such Issuing Bank for any amounts paid by such Issuing
Bank upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind. Such reimbursement shall be due from
the Borrower on the date of receipt by it of notice from the applicable Issuing
Bank of its obligation to make such payment (or, if such notice is received by
the Borrower after 1:00 P.M. (New York time) on any date, on the next succeeding
Business Day); provided that if and to the extent any such reimbursement is not
made by the Borrower in accordance with this clause (i) or clause (ii) on the
Payment Date, then (irrespective of when notice thereof is received by the
Borrower), such reimbursement obligation shall bear interest, payable on demand,
for each day from and including the Payment Date to but not including the date
such reimbursement obligation is paid in full at a rate per annum equal to the
rate applicable to Base Rate Loans for such day.

     (ii) All such amounts paid by an Issuing Bank and remaining unpaid by the
Borrower (a “Reimbursement Obligation”) shall, if and to the extent that the
amount of such Reimbursement Obligation would be permitted as a Borrowing
pursuant to Section 2.01, and unless the Borrower otherwise instructs the
Servicing Agent by not less than one Business Day’s prior notice, convert
automatically to Base Rate Loans on the date such Reimbursement Obligation
arises. The Servicing Agent shall, on behalf of the Borrower (which hereby
irrevocably directs the Servicing Agent so to act on its behalf), give notice no
later than 11:00 A.M. (New York time) on such date requesting each Bank to make,
and each Bank hereby agrees to make, a Base Rate Loan, in an amount equal to
such Bank’s Percentage of the Reimbursement Obligation with respect to which
such notice relates. Each Bank shall make such Loan available to the Servicing
Agent at its address referred to in Section 9.01 in immediately available funds,
not later than 1:00 P.M. (New York time), on the date specified in such notice.
The Servicing Agent shall pay the proceeds of such Loans to the applicable
Issuing Bank, which shall immediately apply such proceeds to repay the
Reimbursement Obligation.

     (iii) To the extent the Reimbursement Obligation is not refinanced by a
Bank pursuant to clause (ii) above, such Bank will pay to the Servicing Agent,
for the account of the applicable Issuing Bank, immediately upon such Issuing
Bank’s demand at any time during the period commencing after such Reimbursement
Obligation arises until reimbursement therefor in full by the Borrower, an
amount equal to such Bank’s Percentage of such Reimbursement Obligation,
together with interest on such amount for each day from the date of the
applicable Issuing Bank’s demand for such payment (or, if such demand is made
after 1:00 P.M. (New York time) on such date, from the next succeeding Business
Day) to the date of payment by such Bank of such amount at a rate of interest
per annum equal to the Federal Funds Rate for the first three Business Days
after the date of such demand and thereafter at a rate per annum equal to the
Base Rate for each additional day. Each Issuing Bank will pay to each Bank
ratably all amounts received from the Borrower for application in payment of its
Reimbursement Obligations in respect of any Letter of Credit, but only to the
extent such Bank has made payment to such Issuing Bank in respect of such Letter
of Credit pursuant hereto.

28

--------------------------------------------------------------------------------




     (iv) In the event that any payment of any Reimbursement Obligation by the
Borrower to any Issuing Bank is required to be returned to the Borrower (x) if
and to the extent the Banks shall have previously funded their participations in
such Reimbursement Obligation pursuant to clause (iii) above, each Bank shall
return to such Issuing Bank any portion of such payment previously distributed
to it by such Issuing Bank and (y) if and to the extent the Banks shall not have
previously funded such Reimbursement Obligation, the Banks obligations under
clause (iii) above shall apply as if such Reimbursement Obligation were due but
not paid at such time.

     (v) To the extent there is a conflict between this Agreement and any
Issuing Bank’s application, reimbursement agreement or related document or
agreement, the terms of this Agreement shall govern.

     (d) Obligations Absolute. The obligations of the Borrower and each Bank
under subsection (c) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

     (i) any lack of validity or enforceability of this Agreement or any Letter
of Credit or any document related hereto or thereto;

     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of this Agreement or any Letter of Credit or any document
related hereto or thereto;

     (iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

     (iv) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Bank (including any
Issuing Bank) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

29

--------------------------------------------------------------------------------




     (v) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

     (vi) payment under a Letter of Credit against presentation to an Issuing
Bank of documents that do not comply with the terms of such Letter of Credit; or

     (vii) any other act or omission to act or delay of any kind by any Bank
(including any Issuing Bank), the Servicing Agent or any other Person or any
other event or circumstance whatsoever that might, but for the provisions of
this subsection (vii), constitute a legal or equitable discharge of or defense
to the Borrower’s or the Bank’s obligations hereunder.

     (e) Indemnification; Expenses.

     (i) Borrower hereby indemnifies and holds harmless each Bank (including
each Issuing Bank) and the Servicing Agent from and against any and all claims,
damages, losses, liabilities, costs or expenses which it may reasonably incur in
connection with a Letter of Credit issued pursuant to this Section 2.18;
provided that the Borrower shall not be required to indemnify any Bank, or the
Servicing Agent, for any claims, damages, losses, liabilities, costs or
expenses, to the extent the same has been caused by the gross negligence or
willful misconduct of such Person.

     (ii) Neither any of the Banks (including an Issuing Bank) nor the Servicing
Agent nor any of their officers or directors or employees or agents shall be
liable or responsible, by reason of or in connection with the execution and
delivery or transfer of or payment or failure to pay under any Letter of Credit,
including without limitation any of the circumstances enumerated in Section
2.18(d) above; provided that, notwithstanding Section 2.18(d), the Borrower
shall have a claim for direct (but not consequential, punitive or any other
indirect) damage suffered by it, to the extent caused by (x) subject to the
immediately following sentence, such Issuing Bank’s gross negligence or willful
misconduct in determining whether documents presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) such Issuing Bank’s
failure to pay under any Letter of Credit after the presentation to it of
documents strictly complying with the terms and conditions of the Letter of
Credit. The parties agree that, with respect to documents presented which appear
on their face to be in substantial compliance with the terms of a Letter of
Credit, an Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

     (iii) Nothing in this subsection (e) is intended to limit the obligations
of the Borrower under any other provision of this Agreement. To the extent the
Borrower does not indemnify an Issuing Bank as required by this subsection, the
Banks agree to do so ratably in accordance with their Commitments.

30

--------------------------------------------------------------------------------




     (f) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Servicing Agent on the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit during the
preceding month and drawings during such month under all Letters of Credit and
(ii) to the Servicing Agent and each Bank on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
available amount during the preceding calendar quarter of all Letters of Credit.

          Section 2.19 Stop Issuance Notice. If the Required Banks determine at
any time that the conditions set forth in Section 3.02 would not be satisfied in
respect of a Borrowing at such time, then the Required Banks may request that
the Servicing Agent issue a “Stop Issuance Notice”, and the Servicing Agent
shall issue such notice to each Issuing Bank. Such Stop Issuance Notice shall be
withdrawn upon a determination by the Required Banks that the circumstances
giving rise thereto no longer exist. No Letter of Credit shall be issued while a
Stop Issuance Notice is in effect. The Required Banks may request issuance of a
Stop Issuance Notice only if there is a reasonable basis therefor, and shall
consider reasonably and in good faith a request from the Borrower for withdrawal
of the same on the basis that the conditions in Section 3.02 are satisfied;
provided that the Servicing Agent and the Issuing Banks may and shall
conclusively rely on any Stop Issuance Notice while it remains in effect. The
absence of a Stop Issuance Notice at any time shall not affect the rights and
obligations of the parties hereto at any time that the conditions set forth in
Section 3.02 would not be satisfied in respect of a Borrowing at such time or
create any implication that such conditions would be satisfied at such time.

          Section 2.20 Defaulting Banks.

     (a) If a Bank becomes, and during the period it remains, a Defaulting Bank,
the following provisions shall apply:

     (i) such Defaulting Bank’s Letter of Credit Liabilities will, subject to
the limitation in the first proviso below and provided that no Event of Default
has occurred and is containing, automatically be reallocated (effective on the
day such Bank becomes a Defaulting Bank) among the Non-Defaulting Banks pro rata
in accordance with their respective Commitments; provided that (A) the sum of
each Non-Defaulting Bank’s aggregate principal amount of Loans and allocated
share of the Letter of Credit Liabilities may not in any event exceed the
Commitment of such Non-Defaulting Bank as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Bank pursuant thereto will constitute a waiver or release of any
claim the Borrower, the Servicing Agent, any Issuing Bank, or any other Bank may
have against such Defaulting Bank or cause such Defaulting Bank to be a
Non-Defaulting Bank;

     (ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Bank’s Letter of Credit Liabilities cannot be so reallocated, whether
by reason of the first proviso in clause (i) above or otherwise, the Borrower
will, not later than three Business Days after demand by the Servicing Agent (at
the direction of the applicable Issuing Bank(s)), (A) cash collateralize the
obligations of the Borrower in respect of such Letter of Credit Liabilities in
an amount at least equal to the aggregate amount of the unreallocated portion of
such Letter of Credit Liabilities, or (B) make other arrangements satisfactory
to the Servicing Agent and the applicable Issuing Bank(s), as the case may be,
in their reasonable discretion to protect them against the risk of non-payment
by such Defaulting Bank;

31

--------------------------------------------------------------------------------




     (iii) any payment of principal, interest, fees or other amounts received by
the Servicing Agent for the account of such Defaulting Bank (whether voluntary
or mandatory, at maturity, pursuant to Article 6 or otherwise) or received by
the Servicing Agent from a Defaulting Bank pursuant to Section 9.04 shall be
applied at such time or times as may be determined by the Servicing Agent as
follows: first, to the payment of any amounts owing by such Defaulting Bank to
the Servicing Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Bank to any Issuing Bank hereunder; third, to
cash collateralize the Letter of Credit Liabilities of such Defaulting Bank in
accordance with this Section 2.20; fourth, as the Borrower may request (so long
as no Default exists), to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Servicing Agent; fifth, if so determined by the
Servicing Agent and the Borrower, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Bank’s potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralize the future Letter of Credit Liabilities of such Defaulting Bank
with respect to future Letters of Credit issued under this Agreement; sixth, to
the payment of any amounts owing to the Banks or the Issuing Banks as a result
of any judgment of a court of competent jurisdiction obtained by any Bank or the
Issuing Banks against such Defaulting Bank as a result of such Defaulting Bank’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Bank as a result of such Defaulting Bank's breach of its
obligations under this Agreement; and eighth, to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Liabilities in respect of which such Defaulting Bank has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Liabilities owed to, all Non-Defaulting Banks on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Liabilities owed to, such Defaulting Bank until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities are held by
the Banks pro rata in accordance with the Commitments without giving effect to
Section 2.20(a)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank or to post cash collateral pursuant to this Section 2.20(a)(iii)
shall be deemed paid to and redirected by such Defaulting Bank, and each Bank
irrevocably consents hereto; and

     (iv) so long as such Bank is a Defaulting Bank or a Potential Defaulting
Bank, the Issuing Banks shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and such
Defaulting Bank’s or such Potential Defaulting Bank’s then outstanding Letter of
Credit Liabilities will be 100% covered by the Commitments of the Non-Defaulting
Banks and/or cash collateral will be provided by the Borrower in accordance with
Section 2.20(a)(ii), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Banks in a
manner consistent with Section 2.20(a)(ii) (and such Defaulting Bank or
Potential Defaulting Bank shall not participate therein).

32

--------------------------------------------------------------------------------




     (b) No Commitment of any Bank shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.20, performance by
the Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Bank under this Section 2.20 are in addition to any other rights and
remedies which the Borrower, the Servicing Agent, any Issuing Bank or any Bank
may have against such Defaulting Bank.

     (c) If the Borrower, each Issuing Bank and the Servicing Agent agree in
writing in their reasonable determination that a Defaulting Bank or a Potential
Defaulting Bank should no longer be deemed to be a Defaulting Bank or a
Potential Defaulting Bank, as the case may be, the Servicing Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Bank will, to the extent
applicable, purchase that portion of outstanding Loans of the other Banks or
take such other actions as the Servicing Agent may determine to be necessary to
cause the Loans to be funded and held on a pro rata basis by the Banks in
accordance with their Percentages, whereupon such Bank will cease to be a
Defaulting Bank or Potential Defaulting Bank; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Bank was a Defaulting Bank; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Bank or Potential Defaulting Bank
to Bank will constitute a waiver or release of any claim of any party hereunder
arising from such Bank’s having been a Defaulting Bank or Potential Defaulting
Bank.

     (d) The Borrower may terminate the unused amount of the Commitment of any
Bank that is a Defaulting Bank upon not less than ten Business Days’ prior
notice to the Servicing Agent (which shall promptly notify the Banks thereof),
and in such event the provisions of Section 2.20(a)(iii) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting Bank
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts); provided that (i) no Event of Default shall have occurred and
be continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agents, the Servicing
Agent, any Issuing Bank or any Bank may have against such Defaulting Bank.

ARTICLE 3
Conditions

          Section 3.01 Effectiveness. This Agreement shall become effective on
the date that each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.05):

     (a) receipt by the Administrative Agents of counterparts hereof signed by
each of the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agents
in form satisfactory to them of written confirmation from such party of
execution of a counterpart hereof by such party);

33

--------------------------------------------------------------------------------




     (b) receipt by the Administrative Agents of an opinion of Laura Stein,
Esq., Senior Vice President-General Counsel for the Borrower, covering such
additional matters relating to the transactions contemplated hereby with respect
to the Delaware General Corporation Law as the Required Banks may reasonably
request;

     (c) receipt by the Administrative Agents of an opinion of Latham & Watkins
LLP, special counsel for the Borrower, covering such additional matters relating
to the transactions contemplated hereby with respect to federal or New York
state law as the Required Banks may reasonably request;

     (d) receipt by the Administrative Agents of all documents the
Administrative Agents may reasonably request relating to the existence of the
Borrower, the corporate authority for and the validity of this Agreement and the
Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agents;

     (e) payment by the Borrower to each Administrative Agent and to the
Servicing Agent for the account of each Bank a fee in the amounts heretofore
mutually agreed upon;

     (f) receipt by the Administrative Agents of evidence of the termination of,
and payment in full of all amounts owing under, the $1,200,000,000 Credit
Agreement dated as of April 16, 2008 among the Borrower, the lenders parties
thereto and JPMorgan Chase Bank, N.A., Citicorp USA, Inc. and Wachovia Bank,
N.A., as administrative agents, and each of the Banks that is a party to such
credit agreement hereby waives any requirement of prior notice for such
termination or payment;

     (g) receipt by the Administrative Agents of an officer’s certificate from
the Borrower certifying that, since June 30, 2011, there has been no material
adverse change in the business, financial position, results of operations or
prospects of the Borrower and its Consolidated Subsidiaries, considered as a
whole, except as publicly disclosed prior to the date hereof, provided that this
Agreement shall not become effective or be binding on any party hereto unless
all of the foregoing conditions are satisfied not later than May 4, 2012. The
Administrative Agents shall promptly notify the Borrower and the Banks of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto.

          Section 3.02 Borrowings and Letters of Credit Issuances. The
obligation of any Bank to make a Loan on the occasion of any Borrowing and the
obligation of an Issuing Bank to issue (or renew or extend the term of) any
Letter of Credit is subject to the satisfaction of the following conditions
(unless waived in accordance with Section 9.05):

     (a) receipt by the Servicing Agent of a Notice of Borrowing as required by
Section 2.02 or 2.03 or a Notice of Issuance as required by Section 2.18(b), as
the case may be;

     (b) the fact that, immediately after such Borrowing or Letter of Credit
issuance, the Total Outstanding Amount will not exceed the aggregate amount of
the Commitments;

34

--------------------------------------------------------------------------------




     (c) the fact that, immediately before and after such Borrowing or Letter of
Credit issuance, no Default shall have occurred and be continuing; and

     (d) the fact that the representations and warranties of the Borrower
contained in this Agreement (other than the representations and warranties set
forth in Section 4.04(c) and 4.05(a)) shall be true on and as of the date of
such Borrowing or Letter of Credit issuance.

Each Borrowing or Letter of Credit issuance hereunder shall be deemed to be a
representation and warranty by the Borrower on the date of such Borrowing or
Letter of Credit issuance as to the facts specified in clauses (b), (c) and (d)
of this Section.

ARTICLE 4
Representations And Warranties

The Borrower represents and warrants that:

          Section 4.01 Corporate Existence and Power. The Borrower is a
corporation duly incorporated, validly existing and in good standing under the
laws of Delaware, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

          Section 4.02 Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by the Borrower of this
Agreement and the Notes are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or bylaws of the Borrower or
of any material agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower or result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries.

          Section 4.03 Binding Effect. This Agreement constitutes a legal, valid
and binding agreement of the Borrower, and each Note, when executed and
delivered in accordance with this Agreement, will constitute a legal, valid and
binding obligation of the Borrower, in each case enforceable against the
Borrower in accordance with its terms.

          Section 4.04 Financial Information.

     (a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of June 30, 2011 and the related statements of consolidated
earnings and consolidated cash flows for the fiscal year then ended, reported on
by Ernst & Young LLP and set forth in the Borrower’s 2011 Form 10-K, fairly
present, in conformity with generally accepted accounting principles, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.

     (b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of March 31, 2012 and the related unaudited
statements of consolidated earnings and consolidated cash flows for the nine
months then ended, set forth in the quarterly report for the fiscal quarter
ended March 31, 2012 as filed with the Securities and Exchange Commission on
Form 10-Q, fairly present, in conformity with generally accepted accounting
principles applied on a basis consistent with the financial statements referred
to in subsection (a) of this Section, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such nine month period
(subject to normal year-end adjustments).

35

--------------------------------------------------------------------------------




     (c) Since June 30, 2011, there has been no material adverse change in the
business, financial position, results of operations or prospects of the Borrower
and its Consolidated Subsidiaries, considered as a whole, except as publicly
disclosed prior to the date hereof.

          Section 4.05 Litigation. There is no action, suit or proceeding
pending against, or to the knowledge of the Borrower threatened against or
affecting, the Borrower or any of its Subsidiaries before any court or
arbitrator or any governmental body, agency or official which (a) could
reasonably be expected to have a material adverse effect on the business,
consolidated financial position or consolidated results of operations of the
Borrower and its Consolidated Subsidiaries considered as a whole or (b) in any
manner draws into question the validity of this Agreement or the Notes.

          Section 4.06 Compliance with ERISA. Each member of the ERISA Group has
materially fulfilled its obligations under the minimum funding standards of
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code with respect to each Plan. No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any material contribution or payment to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement, or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could reasonably be expected to
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

          Section 4.07 Environmental Matters. In the ordinary course of its
business, the Borrower conducts an ongoing review of the effect of Environmental
Laws on the business, operations and properties of the Borrower and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, the Borrower has reasonably concluded that Environmental Laws are
unlikely to have a material adverse effect on the business, financial condition,
results of operations or prospects of the Borrower and its Consolidated
Subsidiaries, considered as a whole.

36

--------------------------------------------------------------------------------




          Section 4.08 Taxes. United States Federal income tax returns of the
Borrower and its Subsidiaries have been examined and closed through the fiscal
year ended June 30, 2008. The Borrower and its Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Subsidiary. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.

          Section 4.09 Subsidiaries. Each of the Borrower’s corporate
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

          Section 4.10 Full Disclosure. All information heretofore furnished in
writing by the Borrower to any Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, when
taken as a whole, accurate in all material respects on the date as of which such
information is stated or certified. Subject to the qualification for Nonpublic
Information set forth in Section 5.01, the Borrower has disclosed to the Banks
in writing any and all facts which materially and adversely affect the business,
operations or financial condition of the Borrower and its Consolidated
Subsidiaries, taken as a whole, or the ability of the Borrower to perform its
obligations under this Agreement, provided that, with respect to projected
financial information (if any) the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

          Section 4.11 Margin Regulations. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System).

          Section 4.12 Investment Company Act. The Borrower is not an
“investment company” under the Investment Company Act of 1940, as amended.

ARTICLE 5
Covenants

The Borrower agrees that, so long as any Bank has any Credit Exposure hereunder:

          Section 5.01 Information. The Borrower will deliver to the Servicing
Agent (on behalf of itself and the Banks):

     (a) as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, the consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related statements of consolidated earnings and consolidated cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by Ernst & Young LLP or other independent public
accountants of nationally recognized standing;

37

--------------------------------------------------------------------------------




     (b) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Borrower, the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related statements of consolidated earnings
and consolidated cash flows for such quarter and for the portion of the
Borrower’s fiscal year ended at the end of such quarter, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of the Borrower’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation,
generally accepted accounting principles and consistency by the chief financial
officer or the chief accounting officer of the Borrower;

     (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or the chief accounting officer of the Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.05 and Section 5.06 on the
date of such financial statements and (ii) stating whether any Default exists on
the date of such certificate and, if any Default then exists, setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto;

     (d) within five days after any executive officer or financial officer of
the Borrower obtains knowledge of any Default, if such Default is then
continuing, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;

     (e) promptly upon the mailing thereof to the stockholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

     (f) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;

     (g) if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might reasonably constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any material payment or contribution to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief financial officer or the
chief accounting officer of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower or applicable member of the
ERISA Group is required or proposes to take; and

38

--------------------------------------------------------------------------------




     (h) promptly following, and in any event within 10 days of, any change in a
senior unsecured long-term debt rating by S&P or Moody’s, notice thereof; and

     (i) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as any Administrative
Agent or the Servicing Agent, at the request of any Bank, may reasonably
request.

Information required to be delivered pursuant to subsections (a), (b), (e) or
(f) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Servicing Agent for distribution to the Banks
that such information has been posted on the Borrower’s website on the Internet
at the website address listed on the signature pages hereof or at
http://www.sec.gov/edgar/searchedgar/webusers.htm; provided that such notice may
be included in a certificate delivered pursuant to subsection 5.01(c). Any
document or notice required to be delivered pursuant to this Section 5.01 may
also be delivered to the Servicing Agent for posting by the Servicing Agent to a
website or information platform accessible by the Banks (the “Platform”).
Concurrently with such delivery to the Servicing Agent, the Borrower shall
indicate in writing whether such document or notice contains Nonpublic
Information. The Borrower, each Agent and each Bank acknowledge that certain of
the Banks may be “public-side” Banks (i.e., Banks that do not wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
or their securities) and, if documents or notices required to be delivered
pursuant to this Section 5.01 or otherwise are being distributed by the
Servicing Agent through the Platform, any document or notice that the Borrower
has indicated contains Nonpublic Information shall not be posted on that portion
of the Platform designated for such public-side Banks and shall be treated as
confidential as set forth in Section 9.07. If the Borrower has not indicated
whether a document or notice delivered pursuant to this Section 5.01 contains
Nonpublic Information, the Servicing Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Banks
who wish to receive material nonpublic information with respect to the Borrower,
its Subsidiaries and their securities.

          Section 5.02 Maintenance of Property; Insurance. (a) The Borrower will
keep, and will cause each Subsidiary to keep, all material property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted; provided that nothing in this Section 5.02(a) shall prohibit the
disposal of any material property if the Borrower in good faith determines that
such disposal is in the best interest of the Borrower.

     (b) The Borrower will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Borrower or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective material properties in at least such amounts and against at least
such risks (and with such risk retention) as are usually insured against in the
same general area by companies of established repute engaged in the same or a
similar business; and will furnish to the Banks, upon request from the
Administrative Agents, information presented in reasonable detail as to the
insurance so carried.

39

--------------------------------------------------------------------------------




          Section 5.03 Conduct of Business and Maintenance of Existence. The
Borrower will continue, and will cause each Material Subsidiary to continue, to
engage in businesses of the same general types as are now conducted by the
Borrower and its Material Subsidiaries, and will preserve, renew and keep in
full force and effect, and will cause each Material Subsidiary to preserve,
renew and keep in full force and effect, their respective corporate existences
and their respective rights, privileges and franchises necessary or desirable in
the normal conduct of business; provided that nothing in this Section 5.03 shall
prohibit (i) the merger of a Material Subsidiary into the Borrower or the merger
or consolidation of a Material Subsidiary with or into another Person if the
corporation surviving such consolidation or merger is a Material Subsidiary and
if, in each case, after giving effect thereto, no Default shall have occurred
and be continuing or (ii) the termination of the corporate existence of any
Material Subsidiary if the Borrower in good faith determines that such
termination is in the best interest of the Borrower.

          Section 5.04 Compliance with Laws. The Borrower will comply, and cause
each Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder), except where (i) the failure to so comply, individually
or in the aggregate, could not reasonably be expected to have a material adverse
effect on the business, consolidated financial position or consolidated results
of operations of the Borrower and its Consolidated Subsidiaries or (ii) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings.

          Section 5.05 Consolidated Leverage Ratio. The Borrower will not permit
the ratio of (i) Consolidated Debt, determined as of the last day of each fiscal
quarter, to (ii) Consolidated EBITDA for the four consecutive fiscal quarters
then ended on or most recently prior to such date, to be greater than 3.5:1.

          Section 5.06 Negative Pledge. Neither the Borrower nor any Subsidiary
will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

     (a) Liens existing on the date of this Agreement securing Debt outstanding
on the date of this Agreement in a principal amount not exceeding $1,000,000
individually and not exceeding $10,000,000 in the aggregate;

     (b) any Lien existing on the date of this Agreement, listed on Schedule
5.06 and securing Debt outstanding on the date of this Agreement in a principal
amount of at least $1,000,000 individually;

     (c) any Lien existing on any asset of any corporation at the time such
corporation becomes a Subsidiary and not created in contemplation of such event;

     (d) any Lien on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

40

--------------------------------------------------------------------------------




     (e) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Borrower or a Subsidiary
and not created in contemplation of such event;

     (f) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

     (g) any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased (other than
any increase reflecting the costs of such refinancing, extension, renewal or
refunding) and is not secured by any additional assets;

     (h) Liens arising in the ordinary course of its business which (i) do not
secure Debt or Derivatives Obligations, (ii) do not secure any obligation in an
amount exceeding $200,000,000 and (iii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business;

     (i) Liens on cash and cash equivalents securing Derivatives Obligations;
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $100,000,000;

     (j) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any Subsidiary;

     (k) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

     (l) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property; and

     (m) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not to
exceed $50,000,000.

          Section 5.07 Consolidations, Mergers and Sales of Assets. The Borrower
will not (i) consolidate or merge with or into any other Person unless the
Borrower remains the surviving entity following such consolidation or merger,
(ii) sell, lease or otherwise transfer all or substantially all of the assets of
the Borrower to any other Person or (iii) sell, lease or otherwise transfer,
directly or indirectly, a substantial part of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any other Person if (in the case of this
clause (iii)) such sale will result in a material adverse change in the
business, financial position, results of operations or prospects of the Borrower
and its Subsidiaries, taken as a whole.

          Section 5.08 Use of Proceeds. The proceeds of the Loans made under
this Agreement will be used by the Borrower for general corporate purposes. None
of such proceeds will be used, directly or indirectly, in violation of the
Margin Regulations.

41

--------------------------------------------------------------------------------




ARTICLE 6
Defaults

          Section 6.01 Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

     (a) the Borrower shall fail to pay when due any principal of any Loan or
any Reimbursement Obligation, or shall fail to pay within five days of the due
date thereof any interest, fees or any other amount payable hereunder;

     (b) the Borrower shall fail to observe or perform any covenant contained in
Section 5.05 to 5.08, inclusive;

     (c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Borrower
by any Administrative Agent or the Servicing Agent at the request of any Bank;

     (d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

     (e) the Borrower and/or one or more of its Subsidiaries shall fail to make
one or more payments in respect of Derivatives Obligations in an aggregate
amount exceeding the Materiality Threshold;

     (f) any event or condition shall occur which results in the acceleration of
Debt of the Borrower and/or one or more of its Subsidiaries in an aggregate
amount that exceeds the Materiality Threshold or enables the holder of such Debt
or any Person acting on such holder’s behalf to accelerate the maturity thereof;

     (g) the Borrower or any Material Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

     (h) an involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Material Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

42

--------------------------------------------------------------------------------




     (i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $75,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose material
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or there
shall occur a complete or partial withdrawal from, or a default, within the
meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $75,000,000;

     (j) a judgment or order for the payment of money in excess of $75,000,000
shall be rendered against the Borrower or any Material Subsidiary and such
judgment or order shall continue unsatisfied and unstayed for a period of 60
days, provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(j) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or

     (k) (x) any person or group of persons (within the meaning of Section 13 or
14 of the Securities Exchange Act of 1934) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 30% or more of the outstanding shares of
common stock of the Borrower or (y) during any period of twelve consecutive
calendar months, individuals who either were (1) directors of the Borrower on
the first day of such period or (2) nominated for election by the board of
directors of the Borrower, a majority of whom were directors on the first day of
such period or whose election or nomination for election was previously approved
by a majority of such directors, shall cease to constitute a majority of the
board of directors (excluding vacant seats) of the Borrower;

then, and in every such event, the Servicing Agent shall (i) if requested by
Banks having more than 50% in aggregate amount of the Commitments, by notice to
the Borrower terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Banks holding more than 50% of the aggregate principal
amount of the Loans, by notice to the Borrower declare the Loans (together with
accrued interest thereon) to be, and the Loans shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to the Borrower, without any notice to the Borrower or any other
act by the Servicing Agent or the Banks, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.

43

--------------------------------------------------------------------------------




          Section 6.02 Notice of Default. The Servicing Agent shall give notice
to the Borrower under Section 6.01(c) promptly upon being requested to do so by
any Bank and shall thereupon notify all the Banks thereof.

          Section 6.03 Cash Cover. The Borrower agrees, in addition to the
provisions of Section 6.01 hereof, that upon the occurrence and during the
continuance of any Event of Default, it shall, if requested by the Servicing
Agent upon the instruction of the Required Banks, pay to the Servicing Agent an
amount in immediately available funds (which funds shall be held by the
Servicing Agent as collateral pursuant to arrangements satisfactory to it) equal
to the aggregate amount available for drawing under all Letters of Credit
outstanding at such time; provided that upon the occurrence of any Event of
Default specified in Section 6.01(g) or Section 6.01(h) with respect to the
Borrower, the Borrower shall pay such amount forthwith without any notice or
demand or any other act by the Servicing Agent or the Banks.

ARTICLE 7
The Agents

          Section 7.01 Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agents and the Servicing Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the Notes as are delegated to the Administrative Agents and the
Servicing Agent by the terms hereof or thereof, together with all such powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agents and the Banks, and neither the Borrower shall have
rights as a third party beneficiary of any of such provisions, except as
expressly provided in Section 7.06. It is understood and agreed that the use of
the term “agent” herein (or any other similar term) with reference to an
Administrative Agent or the Servicing Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

          Section 7.02 Rights as a Bank. JPMorgan Chase Bank, N.A., Citibank,
N.A. and Wells Fargo Bank, National Association shall have the same rights and
powers in its capacity as a Bank as any other Bank and may exercise the same as
though it were not an Agent and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
JPMorgan Chase Bank, N.A., Citibank, N.A. and Wells Fargo Bank, National
Association serving as an Agent hereunder in its individual capacity. JPMorgan
Chase Bank, N.A., Citibank, N.A. and Wells Fargo Bank, National Association and
their respective affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other affiliate of the Borrower as if it were not an Agent
hereunder and without any duty to account therefor to the Banks.

44

--------------------------------------------------------------------------------




          Section 7.03 Duties of Agent; Exculpatory Provisions

     (a) The duties of the Administrative Agents and the Servicing Agent
hereunder are solely administrative in nature and no Agent shall have any duties
or obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, neither the Administrative Agents nor the Servicing
Agent:

     (i) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing; 

     (ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that an Administrative Agent or the Servicing Agent is
required to exercise as directed in writing by the Required Banks (or such other
number or percentage of the Banks as shall be expressly provided for herein);
provided that neither the Administrative Agents nor the Servicing Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose it to liability or that is contrary to this Agreement or applicable
law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any debtor relief law or that may effect a forfeiture,
modification or termination of property of a Defaulting Bank in violation of any
debtor relief law; and 

     (iii) shall, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Related Parties that is communicated to
or obtained by the Person serving as an Administrative Agent or the Servicing
Agent or any of its Related Parties in any capacity.

     (b) Neither the Administrative Agents nor the Servicing Agent shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Banks (or such other number or percentage of the Banks
as shall be necessary, or as it shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 9.01 or 6.01) or (ii) in the
absence of its own gross negligence or willful misconduct. Neither the
Administrative Agents nor the Servicing Agent shall be deemed to have knowledge
of any Default or the event or events that give or may give rise to any Default
unless and until the Borrower or any Bank shall have given notice to such Agent
describing such Default and such event or events.

     (c) Neither the Administrative Agents nor, the Servicing Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere herein, other
than (but subject to the foregoing clause (ii)) to confirm receipt of items
expressly required to be delivered to the Administrative Agents.

45

--------------------------------------------------------------------------------




     (d) Nothing in this Agreement shall require any Administrative Agent, the
Servicing Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Bank and
each Bank confirms to each Administrative Agent any the Servicing Agent that it
is solely responsible for any such checks it is required to carry out and that
it may not rely on any statement in relation to such checks made by any
Administrative Agent or any of its Related Parties.

          Section 7.04 Reliance by Agent. Each Administrative Agent and the
Servicing Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Administrative Agent and the Servicing Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Bank, each Administrative Agent and the
Servicing Agent may presume that such condition is satisfactory to such Bank
unless an officer of such Agent responsible for the transactions contemplated
hereby shall have received notice to the contrary from such Bank prior to the
making of such Loan or the issuance of such Letter of Credit, and in the case of
a Borrowing, such Bank shall not have made available to the Servicing Agent such
Bank’s ratable portion of such Borrowing. Each Administrative Agent and the
Servicing Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

          Section 7.05 Delegation of Duties. Each Administrative Agent and the
Servicing Agent may perform any and all of its duties and exercise its rights
and powers hereunder by or through any one or more sub-agents appointed by such
Agent. Each Administrative Agent and the Servicing Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of each Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article 7 and Section 9.03 (as though such subagents
were the “Agent” under this Agreement) as if set forth in full herein with
respect thereto.

          Section 7.06 Resignation of Agent. (a) The Servicing Agent may at any
time give notice of its resignation to the Banks and the Borrower. Upon receipt
of any such notice of resignation, the Required Banks shall have the right,
subject to approval by the Borrower so long as no Event of Default has occurred
and is continuing (such approval not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Banks and shall have
accepted such appointment within 30 days after the retiring Servicing Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Banks) (the “Resignation Effective Date”), then the retiring Servicing
Agent may (but shall not be obligated to), on behalf of the Banks, appoint a
successor Servicing Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. 

46

--------------------------------------------------------------------------------




     (b) (i) If the Person serving as Servicing Agent is a Defaulting Bank
pursuant to clause (v) of the definition thereof, the Required Banks may, to the
extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Servicing Agent and, subject to approval by
the Borrower so long as no Event of Default has occurred and is continuing (such
approval not to be unreasonably withheld or delayed), appoint a successor. If no
such successor shall have been so appointed by the Required Banks and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Banks) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

     (ii) If a Person serving as an Administrative Agent is a Defaulting Bank
pursuant to clause (v) of the definition thereof, the Required Banks may, to the
extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as an Administrative Agent and, subject to
approval by the Borrower so long as no Event of Default has occurred and is
continuing (such approval not to be unreasonably withheld or delayed), appoint a
successor. If no such successor shall have been so appointed by the Required
Banks and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Banks), then such removal shall
nonetheless become effective in accordance with such notice on such date.

     (c) With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Servicing Agent shall
be discharged from its duties and obligations as Servicing Agent hereunder
(except that in the case of any collateral security held by the Servicing Agent
on behalf of the Banks or the Issuing Banks hereunder, the retiring or removed
Servicing Agent shall continue to hold such collateral security until such time
as a successor Servicing Agent is appointed) and (2) except for any indemnity
payments owed to the retiring or removed Servicing Agent, all payments,
communications and determinations provided to be made by, to or through the
Servicing Agent shall instead be made by or to each Bank and Issuing Bank
directly, until such time, if any, as the Required Banks appoint a successor
Servicing Agent as provided for above. Upon the acceptance of a successor’s
appointment as Servicing Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties as Servicing
Agent of the retiring or removed Servicing Agent (other than any rights to
indemnity payments owed to the retiring or removed Servicing Agent), and the
retiring or removed Servicing Agent shall be discharged from all of its duties
and obligations as Servicing Agent hereunder (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Servicing Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Servicing Agent’s resignation or removal
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring or removed Servicing Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Servicing
Agent was acting as Servicing Agent.

47

--------------------------------------------------------------------------------




     (d) Any resignation pursuant to this Section by a Person acting as
Servicing Agent shall, unless such Person shall notify the Borrower and the
Banks otherwise, also act to relieve such Person and its affiliates of any
obligation to issue new, or extend existing, Letters of Credit where such
issuance or extension is to occur on or after the effective date of such
resignation. Upon the acceptance of a successor’s appointment as Servicing Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, (ii) the
retiring Issuing Bank shall be discharged from all of its duties and obligations
hereunder except in relation to outstanding Letters of Credit issued by it and
(iii) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession
or, if such substitution is not practicable, make such other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit, provided
that if the arrangements satisfactory to the retiring Issuing Bank include any
“back-to-back” Letters of Credit issued in favor of the retiring Issuing Bank,
then any fees payable by the Borrower in accordance with Section 2.09(b)(ii)
with respect to the “back-to-back” Letters of Credit shall be for the account of
the retiring Issuing Bank, and the amount of such “back-to-back” Letters of
Credit shall not be taken into account in calculating Letter of Credit
Liabilities or fees payable by the Borrower in accordance with Section
2.09(b)(i).

          Section 7.07 Non-Reliance on Agent and Other Banks. (a) Each Bank
confirms to each Agent, each other Bank and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on any Agent, any other Bank or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Loans and other extensions of credit hereunder is suitable and
appropriate for it.

     (b) Each Bank acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement, (ii) that it has, independently and without
reliance upon any Agent, any other Bank or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon any Agent, any other Bank or any of
their respective Related Parties, continue to be solely responsible for making
its own appraisal and investigation of all risks arising under or in connection
with, and its own credit analysis and decision to take or not take action under,
this Agreement based on such documents and information as it shall from time to
time deem appropriate, which may include, in each case:

     (i) the financial condition, status and capitalization of the Borrower;

     (ii) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with this Agreement;

48

--------------------------------------------------------------------------------




     (iii) determining compliance or non-compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

     (iv) the adequacy, accuracy and/or completeness of any information
delivered by any Agent, any other Bank or by any of their respective Related
Parties under or in connection with this Agreement, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
this Agreement.

          Section 7.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners or Arrangers listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement, except in its capacity, as applicable, as an Agent or as a Bank
hereunder.

          Section 7.09 Fees. The Borrower shall pay to the Servicing Agent for
its own account fees in the amounts and at the times previously agreed upon
between the Borrower and the Servicing Agent.

ARTICLE 8
Change in Circumstances

          Section 8.01 Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Euro-Dollar Loan
or Competitive Bid LIBOR Loan:

     (a) the Servicing Agent is advised by the Reference Banks that deposits in
dollars (in the applicable amounts) are not being offered to the Reference Banks
in the relevant market for such Interest Period, or

     (b) in the case of a Euro-Dollar Loan, Banks having 50% or more of the
aggregate amount of the Commitments advise the Servicing Agent that the London
Interbank Offered Rate, as determined by the Servicing Agent, will not
adequately and fairly reflect the cost to such Banks of funding their
Euro-Dollar Loans for such Interest Period, the Servicing Agent shall forthwith
give notice thereof to the Borrower and the Banks, whereupon until the Servicing
Agent notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, (i) the obligations of the Banks to make Euro-Dollar
Loans, or to continue to convert outstanding Loans as or into Euro-Dollar Loans
shall be suspended and (ii) each outstanding Euro-Dollar Loan shall be converted
into a Base Rate Loan on the last day of the then current Interest Period
applicable thereto. Unless the Borrower notifies the Servicing Agent on or prior
to the first day of any Interest Period of any affected Borrowing for which a
Notice of Borrowing has previously been given that it elects not to borrow on
such date, (i) if such affected Borrowing is a Euro-Dollar Borrowing, such
Borrowing shall instead be made as a Base Rate Borrowing and (ii) if such
affected Borrowing is a Competitive Bid LIBOR Borrowing, the Competitive Bid
LIBOR Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate for such day. 

49

--------------------------------------------------------------------------------




          Section 8.02 Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Euro-Dollar Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
make it unlawful or impossible for any Bank (or its Euro-Dollar Lending Office)
to make, maintain or fund its Euro-Dollar Loans and such Bank shall so notify
the Servicing Agent, the Servicing Agent shall forthwith give notice thereof to
the other Banks and the Borrower, whereupon until such Bank notifies the
Borrower and the Servicing Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank to make Euro-Dollar
Loans, or to convert outstanding Loans into Euro-Dollar Loans or continue
outstanding Loans as Euro-Dollar Loans, shall be suspended. Before giving any
notice to the Servicing Agent pursuant to this Section, such Bank shall
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. If such notice is given, each
Euro-Dollar Loan of such Bank then outstanding shall be converted into a Base
Rate Loan either (i) on the last day of the then current Interest Period
applicable to such Euro-Dollar Loan if such Bank may lawfully continue to
maintain and fund such Loan as a Euro-Dollar Loan to such day or (ii)
immediately if such Bank shall determine that it may not lawfully continue to
maintain and fund any such Loan as a Euro-Dollar Loan to such day. Interest and
principal on any such Base Rate Loan shall be payable on the same dates as, and
on a pro rata basis with, the interest and principal payable on the related
Euro-Dollar Loans of the other Banks.

          Section 8.03 Increased Cost and Reduced Return. (a) If on or after (x)
the date hereof, in the case of any Committed Euro-Dollar Loan or Letter of
Credit or any obligation to make Committed Euro-Dollar Loans or issue or
participate in Letters of Credit or (y) the date of the related Competitive Bid
Quote, in the case of any Competitive Bid Loan, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve, compulsory loan, special deposit, insurance assessment
or similar requirement (including, without limitation, any such requirement
imposed by the Board, but excluding with respect to any Euro-Dollar Loan any
such requirement with respect to which such Bank is entitled to compensation
during the relevant Interest Period under Section 2.16) against assets of,
deposits with or for the account of, or credit extended by, any Bank (or its
Applicable Lending Office) or shall impose on any Bank (or its Applicable
Lending Office) or on the London interbank market any other condition, cost or
expense (other than Taxes) affecting its Fixed Rate Loans or the Letters of
Credit, its Note evidencing Fixed Rate Loans or its obligation to make Fixed
Rate Loans or its obligations hereunder in respect to Letters of Credit and the
result of any of the foregoing is to increase the cost to such Bank (or its
Applicable Lending Office) of making or maintaining any Fixed Rate Loan or
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Bank (or its Applicable Lending Office) under this Agreement or under its
Note with respect thereto, by an amount deemed by such Bank to be material,
then, within 30 days after demand by such Bank (with a copy to the Servicing
Agent), the Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such increased cost or reduction; provided that
the Borrower shall not be required to compensate a Bank pursuant to this Section
8.03(a) for any increased costs or reductions incurred more than 180 days prior
to the date that such Bank notifies the Borrower and the Servicing Agent of the
event described in this Section 8.03(a) that gives rise to such increased cost
or reduction and of such Bank’s intention to claim compensation therefor, and
provided further that if the event giving rise to such increased cost or
reduction is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

50

--------------------------------------------------------------------------------




     (b) If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy or
liquidity requirements, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy or liquidity
requirements (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within 30
days after demand by such Bank (with a copy to the Servicing Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction; provided that the
Borrower shall not be required to compensate a Bank pursuant to this Section
8.03(b) for any reductions incurred more than 180 days prior to the date that
such Bank so notifies the Borrower and the Servicing Agent of the event
described in this Section 8.03(b) that gives rise to such reduction and of such
Bank’s intention to claim compensation therefor, and provided further that if
the event giving rise to such increased cost or reduction is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

     (c) Each Bank will promptly notify the Borrower and the Servicing Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. A certificate of any Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

     (d) For the avoidance of doubt, this Section 8.03 shall apply to all rules,
guidelines or directives concerning capital adequacy issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented. 

51

--------------------------------------------------------------------------------




          Section 8.04 Taxes. (a) Any and all payments by the Borrower to or for
the account of any Bank or the Servicing Agent hereunder or under any Note shall
be made without deduction for any Taxes or Other Taxes; provided that, if the
Borrower shall be required by law to deduct any Taxes or Other Taxes from any
such payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) such Bank or the Servicing Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Servicing Agent, at its address referred to in Section 9.01, the
original or a certified copy of a receipt evidencing payment thereof.

     (b) The Borrower agrees to indemnify, without duplication, each Bank and
the Servicing Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by such Bank or the
Servicing Agent (as the case may be) and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be paid within 15 days after such Bank or the Servicing
Agent (as the case may be) makes demand therefor.

     (c) (i) Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
and from time to time thereafter if requested in writing by the Borrower (but
only so long as such Bank remains lawfully able to do so), shall provide the
Borrower and the Servicing Agent with original Internal Revenue Service form
W-8ECI or W-8BEN, as appropriate, or any successor form prescribed by the
Internal Revenue Service, certifying that such Bank is entitled to benefits
under an income tax treaty to which the United States is a party which exempts
the Bank from United States withholding tax or reduces the rate of withholding
tax on payments of interest for the account of such Bank or certifying that the
income receivable pursuant to this Agreement is effectively connected with the
conduct of a trade or business in the United States.

     (ii) If a payment made to a Bank hereunder would be subject to U.S. federal
withholding Tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Bank shall
deliver to the Borrower and the Servicing Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Borrower or the
Servicing Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Servicing
Agent as may be necessary for the Borrower and the Servicing Agent to comply
with their obligations under FATCA and to determine that such Bank has complied
with such Bank’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. 

52

--------------------------------------------------------------------------------




     (d) Each Bank organized under the laws of a jurisdiction within the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by the Borrower (but only so
long as such Bank remains lawfully able to do so), shall provide the Borrower
and the Servicing Agent with a duly executed and properly completed Internal
Revenue Service form W-9, or any successor form prescribed by the Internal
Revenue Service.

     (e) For any period with respect to which a Bank has failed to provide the
Borrower or the Servicing Agent with the appropriate form pursuant to Section
8.04(c) or 8.04(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Bank shall not be entitled to indemnification or
compensation under Section 8.04(a) or (b) with respect to Taxes imposed by the
United States; provided that if a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Bank shall reasonably request to assist such Bank to recover
such Taxes.

     (f) If the Borrower is required to pay additional amounts to or for the
account of any Bank pursuant to this Section, then such Bank will change the
jurisdiction of its Applicable Lending Office if, in the judgment of such Bank,
such change (i) will eliminate or reduce any such additional payment which may
thereafter accrue and (ii) is not otherwise disadvantageous to such Bank.

     (g) If any Bank or the Servicing Agent determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes (including by virtue
of a credit against other Taxes or Other Taxes) as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 8.04, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower with respect to the Taxes or Other
Taxes giving rise to such refund or credit), net of all reasonable out-of-pocket
expenses of the Bank or the Servicing Agent and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund); provided, that the Borrower, upon the request of the Bank or the
Servicing Agent, as applicable, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
governmental authority) to the Bank or the Servicing Agent in the event the Bank
or the Servicing Agent is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this clause (g), in no
event will the Servicing Agent or any Bank be required to pay any amount to the
Borrower pursuant to this clause (g) the payment of which would place the
Servicing Agent or such Bank in a less favorable net after-Tax position than the
Servicing Agent or such Bank would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require the Servicing Agent or any Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to Borrower or any other Person. 

53

--------------------------------------------------------------------------------




          Section 8.05 Base Rate Loans Substituted for Affected Fixed Rate
Loans. If (i) the obligation of any Bank to make, or to continue or convert
outstanding Loans as or to, Euro-Dollar Loans has been suspended pursuant to
Section 8.02 or (ii) any Bank has demanded compensation under Section 8.03 or
8.04 with respect to its Euro-Dollar Loans, and in any such case the Borrower
shall, by at least three Business Days’ prior notice to such Bank through the
Servicing Agent, have elected that the provisions of this Section shall apply to
such Bank, then, unless and until such Bank notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist all Loans which would otherwise be made by such Bank as (or
continued as or converted to) Euro-Dollar Loans shall instead be Base Rate Loans
on which interest and principal shall be payable contemporaneously with the
related Euro-Dollar Loans of the other Banks. If such Bank notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist, the principal amount of each such Base Rate Loan shall be
converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to any related Euro-Dollar Loans of the other Banks.

          Section 8.06 Replacement of Banks.

          If (a) the obligation of any Bank to make Euro-Dollar Loans has been
suspended pursuant to Section 8.02, (b) any Bank has demanded compensation under
Section 8.03 or 8.04, (c) any Bank is a Defaulting Bank or (d) any Bank does not
approve any consent, waiver or amendment that (x) requires the approval of all
affected Banks in accordance with the terms of Section 9.05 and (y) has been
approved by the Required Banks, then the Borrower may, at its sole expense and
effort, upon notice to such Bank and the Servicing Agent, require such Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 8.03 or Section 8.04) and obligations under this Agreement to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Bank, if a Bank accepts such assignment); provided that:

     (i) the Borrower shall have paid to the Servicing Agent the assignment fee
(if any) specified in Section 9.06(b)(iv);

     (ii) such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, its Letter of Credit Liabilities, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including any amounts under Section 2.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 8.03 or payments required to be made pursuant to
Section 8.04, such assignment will result in a reduction in such compensation or
payments thereafter;

54

--------------------------------------------------------------------------------




     (iv) such assignment does not conflict with applicable law; and

     (v) in the case of any assignment resulting from a Bank meeting the
conditions of clause (d) above, the applicable assignee shall have consented to
the applicable amendment, waiver or consent.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

ARTICLE 9
Miscellaneous

          Section 9.01 Notices. (a) Notices General. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

     A) if to the Borrower, any Administrative Agent, the Servicing Agent or any
Issuing Bank, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on its signature page hereto or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

     B) if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

          (b) Electronic Communications. Notices and other communications to the
Banks and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites),
provided that the foregoing shall not apply to notices to any Bank or Issuing
Bank pursuant to Article II if such Bank or Issuing Bank, as applicable, has
notified the Servicing Agent that it is incapable of receiving notices under
such Article by electronic communication. The Servicing Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

55

--------------------------------------------------------------------------------




Unless the Servicing Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

          (c) Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

          (d) Platform.

     (i) The Borrower agrees that the Servicing Agent may, but shall not be
obligated to, make the Communications available to the Issuing Banks and the
Banks by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission systems.

     (ii) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OF THE PLATFORM AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE SERVICING AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE SERVICING AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
PLATFORM. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower
provides to the Servicing Agent pursuant to this Agreement or the transactions
contemplated therein which is distributed to the Servicing Agent, any Bank or
any Issuing Bank by means of electronic communications pursuant to this Section,
including through the Platform. 

56

--------------------------------------------------------------------------------




          Section 9.02 No Waivers. No failure or delay by any Agent or Bank in
exercising any right, power or privilege hereunder or under any Note shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

          Section 9.03 Expenses, Indemnification. (a) The Borrower shall pay (i)
all out-of-pocket expenses of the Agents, including reasonable fees and
disbursements of one joint special counsel for the Agents, in connection with
the preparation and administration of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all out-of-pocket expenses incurred by
each Agent and Bank, including the reasonable fees and disbursements of counsel,
in connection with such Event of Default and collection, bankruptcy, insolvency
and other enforcement proceedings resulting therefrom.

     (b) The Borrower agrees to indemnify each Agent and Bank, their respective
affiliates and the respective directors, officers, agents, trustees,
administrators, advisors, partners and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) brought or threatened, relating to or arising out of this
Agreement or any actual or proposed use of proceeds of Loans hereunder; provided
that no Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct or material breach of
this Agreement as determined by a court of competent jurisdiction in a final
non-appealable judgment. To the fullest extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the transactions contemplated hereby or thereby.

     (c) Reimbursement by Banks. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to any Agent (or any sub-agent thereof), any Issuing
Bank or any Related Party of any of the foregoing, each Bank severally agrees to
pay to such Agent (or any such sub-agent), such Issuing Bank or such Related
Party, as the case may be, such Bank’s Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought based on
each Bank’s share of the Total Outstanding Amount at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Bank); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent (or any such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Agent (or any such sub-agent) or such Issuing Bank in connection with
such capacity. The obligations of the Banks under this paragraph (c) are several
and not joint. 

57

--------------------------------------------------------------------------------




          Section 9.04 Sharing of Set-Offs. If any Bank shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Bank receiving payment of a proportion of the aggregate amount
of its Loans, Letter of Credit Liabilities and accrued interest thereon or other
such obligations greater than its pro rata share thereof as provided herein,
then the Bank receiving such greater proportion shall (a) notify the Servicing
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans, Letter of Credit Liabilities and such other obligations of the other
Banks, or make such other adjustments as shall be equitable, so that the benefit
of all such payments shall be shared by the Banks ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

     (ii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Bank), or (y) any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or Letter of Credit Liabilities to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against the Borrower rights
of setoff and counterclaim with respect to such participation as fully as if
such Bank were a direct creditor of the Borrower in the amount of such
participation.

          Section 9.05 Amendments and Waivers. Any provision of this Agreement
or the Notes may be amended or waived if, but only if, such amendment or waiver
is in writing and is signed by the Borrower and by the Required Banks (and, if
the rights or duties of any Agent or Issuing Bank are affected thereby, by it);
provided that no such amendment or waiver shall, unless signed by each affected
Bank, (i) increase the Commitment of any Bank, (ii) reduce the principal of or
rate of interest on any Loan or Letter of Credit Liabilities or any fees
hereunder (with any waiver of the default interest rate not to be considered a
reduction of the interest rate) or (iii) postpone the date fixed for any payment
of principal of or interest on any Loan or Letter of Credit Liabilities or any
fees hereunder or for the termination of any Commitment or Letter of Credit; and
provided further that, unless signed by all Banks, no such amendment or waiver
shall change the percentage of the Credit Exposures, or the number of Banks,
which shall be required for the Banks or any of them to take any action under
this Section or any other provision of this Agreement.

58

--------------------------------------------------------------------------------




          Section 9.06 Successors and Assigns. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
all Banks, and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.06(b), (ii) by way of participation in accordance with
the provisions of Section 9.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.06(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agents, the Servicing Agent and the Banks) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

     (b) Assignments by Banks. Any Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

     (i) Minimum Amounts.

     (A) in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Bank or an affiliate of a Bank, no minimum amount
need be assigned; and

     (B) in any case not described in Section 9.06(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Bank subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Servicing Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Servicing Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

59

--------------------------------------------------------------------------------




     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by Section 9.06(b)(i)(B) and, in addition:

     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Bank or an affiliate of a Bank; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Servicing Agent within five Business Days after
having received notice thereof;

     (B) the consent of each Administrative Agent and the Servicing Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments to a Person that is not a Bank with a Commitment under this
Agreement or an affiliate of such Bank; and

     (C) the consent of each Issuing Bank shall be required for any assignment.

     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Servicing Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Servicing Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Bank, shall deliver to the Servicing Agent an Administrative Questionnaire.

     (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Subsidiaries or Affiliates or (B) to
any Defaulting Bank or any of its subsidiaries, or any Person who, upon becoming
a Bank hereunder, would constitute any of the foregoing Persons described in
this clause (B).

     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural Person.

     (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Bank hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Servicing Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the Servicing
Agent, the applicable Percentage of Loans previously requested but not funded by
the Defaulting Bank, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Bank to the Servicing Agent, each
Issuing Bank and each other Bank hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Bank for all
purposes of this Agreement until such compliance occurs.

60

--------------------------------------------------------------------------------




Subject to acceptance and recording thereof by the Servicing Agent pursuant to
Section 9.06(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Bank under this Agreement, and the assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 8.03 and
9.03 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Bank will
constitute a waiver or release of any claim of any party hereunder arising from
that Bank’s having been a Defaulting Bank. Any assignment or transfer by a Bank
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such Bank
of a participation in such rights and obligations in accordance with Section
9.06(d).

     (c) Register. The Servicing Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Servicing Agent and the Banks shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Bank hereunder for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrower and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.

     (d) Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrower or the Servicing Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Servicing Agent, the Issuing Banks
and Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. For the
avoidance of doubt, each Bank shall be responsible for the indemnity under
Section 9.03(c) with respect to any payments made by such Bank to its
Participant(s).  

61

--------------------------------------------------------------------------------




     Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the first proviso to
Section 9.05 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 8.03 and 8.04
(subject to the requirements and limitations therein, including the requirements
under Sections 8.04(c) and (d) (it being understood that the documentation
required under Sections 8.04(c) and (d) shall be delivered to the participating
Bank)) to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to Section 9.06(b); provided that such Participant (A)
agrees to be subject to the provisions of Sections 8.03, 8.04 and 8.06 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 8.03 or 8.04, with
respect to any participation, than its participating Bank would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the Participant acquired
the applicable participation. Each Bank that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 8.06 with respect to any
Participant. Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations hereunder) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Servicing Agent (in its capacity
as Servicing Agent) shall have no responsibility for maintaining a Participant
Register.

     (e) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

          Section 9.07 Confidentiality. The Agents and each Bank agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its affiliates and to its and its
affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 9.07, to (i) any Eligible
Assignee of or Participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or any
similar organization, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Agents, any Bank, the
Issuing Bank or any of their respective affiliates on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or its business, other than any such
information that is available to the Agents, any Bank or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower, provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

62

--------------------------------------------------------------------------------




          Section 9.08 Collateral. Each of the Banks represents to each Agent
and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

          Section 9.09 Governing Law; Submission to Jurisdiction. This Agreement
and each Note shall be governed by and construed in accordance with the laws of
the State of New York. Each of the parties hereto hereby irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Borrower, any Administrative
Agent, the Servicing Agent, any Bank or any Related Party of the foregoing in
any way relating to this Agreement or the transactions relating hereto, in any
forum other than the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State or, to the fullest extent
permitted by applicable law, in such federal court. Notwithstanding the
foregoing sentence, each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any court referred to in this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law

63

--------------------------------------------------------------------------------




          Section 9.10 Counterparts; Integration. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

          Section 9.11 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS
AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

          Section 9.12 USA Patriot Act. Each Bank hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107- 56 (signed into law October 26, 2001), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
to identify the Borrower in accordance with said USA Patriot Act.

          Section 9.13 No Fiduciary Duty. Each Agent, each Bank and their
affiliates (collectively, solely for purposes of this paragraph, the “Banks”),
may have economic interests that conflict with those of the Borrower. The
Borrower agrees that nothing in this Agreement or the related documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Banks and the Borrower, its
stockholders or its affiliates. The Borrower acknowledges and agrees that (i)
the transactions contemplated by this Agreement and the related documents are
arm’s-length commercial transactions between the Banks, on the one hand, and the
Borrower, on the other, (ii) in connection therewith and with the process
leading to such transaction each of the Banks is acting solely as a principal
and not the agent or fiduciary of the Borrower, its management, stockholders,
creditors or any other person, (iii) no Bank has assumed an advisory or
fiduciary responsibility in favor of the Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Bank or any of its affiliates has advised or is currently advising
the Borrower on other matters) or any other obligation to the Borrower except
the obligations expressly set forth in this Agreement or the related documents
and (iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Bank has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to the Borrower, in connection with such
transaction or the process leading thereto.

[Remainder of Page Intentionally Left Blank]

64

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

THE CLOROX COMPANY     By:    /s/ Laura Stein   Name: Laura Stein   Title:
Senior Vice President -     General Counsel     By: /s/ Charles R. Conradi
Name:        Charles R. Conradi   Title: Treasurer and Vice-           
President of Tax   Address: 1221 Broadway   Oakland, California 94612 Attention:
Michael Iracondo,   Senior Treasury Manager Facsimile: 510-271-6590 Taxpayer
Identification Number: 31-0595760     Website: www.clorox.com




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




CITIBANK, N.A.,        as a Bank, as Servicing Agent and as       
Administrative Agent               By:    /s/ Shannon Sweeney   Name:       
Shannon Sweeney   Title: Vice President




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,        as a Bank and as Administrative Agent    
By:    /s/ Barry K. Bergman   Name:        Barry K. Bergman   Title: Managing
Director




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank and as Administrative Agent  
  By:    /s/ Lacy Houstoun   Name:        Lacy Houstoun   Title: Vice President




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank     By:    /s/ Christine
Howatt   Name:        Christine Howatt   Title: Authorized Signatory




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




BNP PARIBAS, as a Bank     By:    /s/ Fik Durmus   Name:        Fik Durmus  
Title: Director             By:    /s/ Michael Pearce   Name:        Michael
Pearce   Title: Managing Director




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




BANK OF THE WEST, as a Bank     By:    /s/ Romie Basra   Name:        Romie
Basra   Title: Vice President




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Bank         By:    /s/ Philip K. Liebscher
  Name:        Philip K. Liebscher   Title:          Senior Vice President




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a Bank         By:    /s/ Keith L. Burson  
Name:        Keith L. Burson   Title:        Vice President




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Bank         By:    /s/ Gary Losey   Name:        Gary S.
Losey   Title:         VP - Corporate Banking




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as a Bank         By:    /s/ Michael King  
Name:        Michael King   Title:         Authorized Signatory




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Bank         By:    /s/ Mark Walton   Name:       
Mark Walton   Title:         Authorized Signatory




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Bank         By:    /s/ John Flores   Name:       
John Flores   Title:         Authorized Signatory




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Bank         By:    /s/ Diane Emanuel  
Name:        Diane Emanuel   Title:          Managing Director




[Credit Agreement Signature Page]

--------------------------------------------------------------------------------




COMMITMENT SCHEDULE

JPMorgan Chase Bank, N.A. $155,000,000.00 Citibank, N.A. $155,000,000.00 Wells
Fargo Bank, National Association $155,000,000.00 The Bank of Tokyo-Mitsubishi
UFJ, Ltd. $115,000,000.00 Goldman Sachs Bank USA $90,000,000.00 Morgan Stanley
Bank, N.A. $90,000,000.00 BNP Paribas $58,500,000.00 Bank of the West
$31,500,000.00 Royal Bank of Canada $90,000,000.00 PNC Bank, National
Association $50,000,000.00 The Northern Trust Company $50,000,000.00 Fifth Third
Bank $35,000,000.00 The Bank of Nova Scotia $25,000,000.00        Total
Commitments $1,100,000,000


--------------------------------------------------------------------------------




PRICING SCHEDULE

The “Facility Fee Rate”, the “Applicable Margin” for Euro-Dollar Loans and Base
Rate Loans and the “Letter of Credit Fee” for any day are the respective
percentages set forth below in the applicable row and column based upon the
utilization and Status that exists on such day.

Status      Level I      Level II      Level III      Level IV      Level V     
Level VI Applicable Margin for 0.795 % 0.900 % 1.000 % 1.100 % 1.300 % 1.500 %
Euro-Dollar Loans: Applicable Margin for 0.000 % 0.000 % 0.000 % 0.100 % 0.300 %
0.500 % Base Rate Loans: Facility Fee Rate: 0.080 % 0.100 % 0.125 % 0.150 %
0.200 % 0.250 % Letter of Credit Fee: 0.795 % 0.900 % 1.000 % 1.100 % 1.300 %
1.500 %


For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraphs of this Schedule:

“Level I Status” exists at any date if, at such date, the Borrower’s long-term
debt is rated at least A by S&P or A2 by Moody’s.

“Level II Status” exists at any date if, at such date, (i) the Borrower’s
long-term debt is rated at least A- by S&P or A3 by Moody’s and (ii) Level I
Status does not exist.

“Level III Status” exists at any date if, at such date, (i) the Borrower’s
long-term debt is rated at least BBB+ by S&P or Baa1 by Moody’s and (ii) neither
Level I Status nor Level II Status exists.

“Level IV Status” exists at any date if, at such date, (i) the Borrower’s
long-term debt is rated at least BBB by S&P or Baa2 by Moody’s and (ii) none of
Level I Status, Level II Status or Level III Status exists.

“Level V Status” exists at any date if, at such date, (i) the Borrower’s
long-term debt is rated at least BBB- by S&P or Baa3 by Moody’s and (ii) none of
Level I Status, Level II Status, Level III Status or Level IV Status exists.

“Level VI Status” exists at any date, if at such date, no other Status exists.

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, Level V Status or Level VI Status
exists at any date.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the Debt under this Agreement or, if none, the senior unsecured
long-term debt securities of the Borrower without third-party credit
enhancement, and any rating assigned to any other debt security of the Borrower
shall be disregarded. The rating in effect at any date is that in effect at the
close of business on such date.

If the Borrower is split-rated by S&P and Moody’s and the ratings differential
is one level, the higher of the two ratings will apply (e.g., A-/Baa1 results in
Level II Status). If the Borrower is split-rated and the ratings differential is
more than one level, the rating that is one level below the higher rating will
apply (e.g., A-/Baa2 results in Level III Status).

--------------------------------------------------------------------------------




Exhibits













--------------------------------------------------------------------------------




EXHIBIT A - Note

NOTE

New York, New York [Date]


     For value received, THE CLOROX COMPANY, a Delaware corporation (the
“Borrower”), promises to pay to the order of __________________________ (the
“Bank”), for the account of its Applicable Lending Office, the unpaid principal
amount of each Loan made by the Bank to the Borrower pursuant to the Credit
Agreement referred to below on the maturity date provided for in the Credit
Agreement. The Borrower promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Credit Agreement. All such payments of principal and interest shall he made in
lawful money of the United States in Federal or other immediately available
funds at the office of Citibank, N.A., 1615 Brett Road, Building #3, New Castle,
Delaware 19720.

     All Loans made by the Bank, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

[SIGNATURE PAGES TO FOLLOW]

A-1

--------------------------------------------------------------------------------




     This note is one of the Notes referred to in the Credit Agreement dated as
of May 4, 2012 among the Borrower, the banks listed on the signature pages
thereof, JPMorgan Chase Bank, N.A., Citibank, N.A. and Wells Fargo Bank,
National Association, as Administrative Agents, and Citibank, N.A., as Servicing
Agent (as the same may be amended from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.




THE CLOROX COMPANY     By:        Name:   Title:     By:     Name:   Title:


--------------------------------------------------------------------------------




LOANS AND PAYMENTS OF PRINCIPAL     Amount of Amount of Type of Principal
Maturity Notation Date Loan Loan Repaid Date Made By                            
                                                                               
                                                                               
                                                   


--------------------------------------------------------------------------------




EXHIBIT B - Competitive Bid Quote Request

Form of Competitive Bid Quote Request   [Date]       


To: Citibank, N.A. (the “Servicing Agent”)   From:       The Clorox Company  
Re: Credit Agreement (the “Credit Agreement”) dated as of May 4, 2012 among the
Borrower, the banks listed on the signature pages thereof, JPMorgan Chase Bank,
N.A., Citibank, N.A. and Wells Fargo Bank, National Association, as
Administrative Agents, and Citibank, N.A., as Servicing Agent


We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

Date of Borrowing: ____________________

Principal Amount1                     Interest Period2 $

 


____________________

1 Amount must be $10,000,000 or a larger multiple of $1,000,000.
2 Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period. A
request for offers for more than one Interest Period may be made.

B-1

--------------------------------------------------------------------------------




Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

Terms used herein have the meanings assigned to them in the Credit Agreement.

THE CLOROX COMPANY         By:        Name:   Title:


B-2

--------------------------------------------------------------------------------




EXHIBIT C - Invitation for Competitive Bid Quotes

Form of Invitation for Competitive Bid Quotes

To:       [Name of Bank]   Re: Invitation for Competitive Bid Quotes to The
Clorox Company (the “Borrower”)


Pursuant to Section 2.03 of the Credit Agreement dated as of May 4, 2012 among
the Borrower, the banks listed on the signature pages thereof, JPMorgan Chase
Bank, N.A., Citibank, N.A. and Wells Fargo Bank, National Association, as
Administrative Agents, and Citibank, N.A., as Servicing Agent, we are pleased on
behalf of the Borrower to invite you to submit Competitive Bid Quotes to the
Borrower for the following proposed Competitive Bid Borrowing(s):

 

Date of Borrowing: ____________________

Principal Amount                     Interest Period1 $


Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.] (New
York City time) on [date].

CITIBANK, N.A.,          as Servicing Agent     By:        Authorized Officer

 

____________________

1 The Borrower may have requested offers for more than one Interest Period.

C-1

--------------------------------------------------------------------------------




EXHIBIT D - COMPETITIVE BID QUOTE

Form of Competitive Bid Quote

To:       Citibank, N.A., as Servicing Agent   Re: Competitive Bid Quote to The
Clorox Company (the “Borrower”)


In response to your invitation on behalf of the Borrower dated ________________,
20_, we hereby make the following Competitive Bid Quote on the following terms:

1.       Quoting Bank: ______________________________________________1 2.

Person to contact at Quoting Bank:
______________________________

3. Date of Borrowing: __________________ 4. We hereby offer to make Competitive
Bid Loan(s) in the following principal amounts, for  the following Interest
Period(s) and at the following rates:


Principal Interest Competitive Bid Amount2       Period3       [Margin]4      
[Absolute Rate5] $             $


[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $_____________.]6

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of May 4, 2012 among the Borrower, the Banks listed on the signature
pages thereof, JPMorgan Chase Bank, N.A., Citibank, N.A. and Wells Fargo Bank,
National Association, as Administrative Agents, and Citibank, N.A., as Servicing
Agent, irrevocably obligates us to make the Competitive Bid Loan(s) for which
any offer(s) are accepted, in whole or in part.

____________________

1 As specified in the related invitation.
2 Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offer
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.
3 Not less than one month or not less than 7 days, as specified in the related
invitation. No more than five bids are permitted for each Interest Period.
4 Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000 or 1%)
and specify whether “PLUS” or “MINUS”.
5 Specify rate of interest per annum (to the nearest 1/10,000th of 1%).
6 Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offer
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.

D-1

--------------------------------------------------------------------------------




Very truly yours,       [NAME OF BANK]     Dated:        By:             
Authorized Officer


D-2

--------------------------------------------------------------------------------




CUSIP Number: ___________________


EXHIBIT E - Assignment and Assumption Agreement

ASSIGNMENT AND ASSUMPTION AGREEMENT

     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]10 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]11 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]12 hereunder are several and not joint.]13
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Servicing Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Bank][their respective
capacities as Banks] under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of [the Assignor][the respective Assignors] under the revolving
credit facility identified below (including without limitation any letters of
credit included in such facility), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Bank)][the respective Assignors (in
their respective capacities as Banks)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

____________________

10 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
11 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language. 
12 Select as appropriate.
13 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

--------------------------------------------------------------------------------




-2-

1. Assignor[s]:           [Assignor [is] [is not] a Defaulting Bank]    
2.      

Assignee[s]:

     

[for each Assignee, indicate [affiliate] of [identify Bank]]

  3. Borrower: The Clorox Company   4. Administrative Agents:    JPMorgan Chase
Bank, N.A., Citibank, N.A. and Wells Fargo Bank, National Association, as the
administrative agents under the Credit Agreement   5. Credit Agreement: The
$1,100,000,000 Credit Agreement dated as of May 4, 2012 among The Clorox Company
the Banks parties thereto, JPMorgan Chase Bank, N.A., Citibank, N.A. and Wells
Fargo Bank, National Association, as Administrative Agents, Citibank, N.A., as
Servicing Agent, and the other agents parties thereto   6. Assigned Interest[s]:


Percentage Aggregate Amount of Amount of Assigned of   Commitment
Commitment/Loans for Commitment/Loans Commitment/ CUSIP Assignor[s]14
Assignee[s]15 Assigned all Banks16 Assigned8 Loans17 Number   $ $ %      $ $
%    $ $ %   


[7.       Trade Date: ______________]18


[Page break]

____________________

14 List each Assignor, as appropriate.
15 List each Assignee, as appropriate.
16 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
17 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.
18 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------




-3-

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY SERVICING AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]19 [NAME OF ASSIGNOR]         By:      Title:     [NAME OF ASSIGNOR]
        By:   Title:     ASSIGNEE[S]20 [NAME OF ASSIGNEE]       By:   Title:    
[NAME OF ASSIGNEE]         By:   Title:


[Consented to and]21 Accepted:

[NAME OF SERVICING AGENT], as
       Servicing Agent

By:        Title:

____________________

19 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
20 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
21 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

--------------------------------------------------------------------------------




-4-

[Consented to:]22

[NAME OF RELEVANT PARTY]     By:        Title:

____________________

22 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Bank, Issuing Bank) is required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------




CUSIP Number: ___________________

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

     1. Representations and Warranties.

     1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

     1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon any Administrative Agent,
the Servicing Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a organized under the laws of
a jurisdiction outside of the United States, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
any Administrative Agent, the Servicing Agent, [the][any] Assignor or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Bank. 

E-1

--------------------------------------------------------------------------------




-2-

     2. Payments. From and after the Effective Date, the Servicing Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Servicing Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Servicing Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

E-2

--------------------------------------------------------------------------------




EXHIBIT F

EXTENSION AGREEMENT

JPMorgan Chase Bank, N.A.,
Citibank, N.A. and
Wells Fargo Bank, National Association,
as Administrative Agents
c/o Citibank, N.A.,
as Servicing Agent
1615 Brett Road, Building #3
New Castle, Delaware 19720

Ladies and Gentlemen:

     Effective as of [date], the undersigned hereby agrees to extend its
Commitment and Termination Date under the Credit Agreement dated as of May 4,
2012 among The Clorox Company (the “Borrower”), the banks party thereto,
JPMorgan Chase Bank, N.A., Citibank, N.A. and Wells Fargo Bank, National
Association, as Administrative Agents, and Citibank, N.A., as Servicing Agent
(the “Credit Agreement”) for one year to [date to which its Termination Date is
to be extended] pursuant to Section 2.01(b) of the Credit Agreement. Terms
defined in the Credit Agreement are used herein as therein defined.

     This Extension Agreement shall be construed in accordance with and governed
by the law of the State of New York. This Extension Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

[NAME OF BANK]         By:        Title:


--------------------------------------------------------------------------------




Agreed and Accepted:     THE CLOROX COMPANY, as Borrower         By:       
Title:         JPMORGAN CHASE BANK, N.A., as Administrative Agent         By:  
    Title:         CITIBANK, N.A., as Administrative Agent         By:      
Title:         WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent  
      By:          Title:


--------------------------------------------------------------------------------